
  Ukraine 1996 (rev. 2016)
  
  

  
  Subsequently amended 


Preamble


The Verkhovna Rada of Ukraine, on behalf of the Ukrainian people - citizens of Ukraine of all nationalities,


expressing the sovereign will of the people,


based on the centuries-old history of Ukrainian state-building and on the right to self-determination realised by the Ukrainian nation, all the Ukrainian people,


providing for the guarantee of human rights and freedoms and of the worthy conditions of human life,


caring for the strengthening of civil harmony on Ukrainian soil,


striving to develop and strengthen a democratic, social, law-based state,


aware of our responsibility before God, our own conscience, past, present and future generations,


guided by the Act of Declaration of the Independence of Ukraine of 24 August 1991, approved by the national vote of 1 December 1991,


adopts this Constitution — the Fundamental Law of Ukraine.



Chapter I. General Principles



Article 1


Ukraine is a sovereign and independent, democratic, social, law-based state.



Article 2


The sovereignty of Ukraine extends throughout its entire territory.


Ukraine is a unitary state.


The territory of Ukraine within its present border is indivisible and inviolable.



Article 3


The human being, his or her life and health, honour and dignity, inviolability and security are recognised in Ukraine as the highest social value.


Human rights and freedoms and their guarantees determine the essence and orientation of the activity of the State. The State is answerable to the individual for its activity. To affirm and ensure human rights and freedoms is the main duty of the State.



Article 4


There is single citizenship in Ukraine. The grounds for the acquisition and termination of Ukrainian citizenship are determined by law.



Article 5


Ukraine is a republic.


The people are the bearers of sovereignty and the only source of power in Ukraine. The people exercise power directly and through bodies of state power and bodies of local self-government.


The right to determine and change the constitutional order in Ukraine belongs exclusively to the people and shall not be usurped by the State, its bodies or officials.


No one shall usurp state power.



Article 6


State power in Ukraine is exercised on the principles of its division into legislative, executive and judicial power.


Bodies of legislative, executive and judicial power exercise their authority within the limits established by this Constitution and in accordance with the laws of Ukraine.



Article 7


In Ukraine, local self-government is recognised and guaranteed.



Article 8


In Ukraine, the principle of the rule of law is recognised and effective.


The Constitution of Ukraine has the highest legal force. Laws and other normative legal acts are adopted on the basis of the Constitution of Ukraine and shall conform to it.


The norms of the Constitution of Ukraine are norms of direct effect. Appeals to the court in defence of the constitutional rights and freedoms of the individual and citizen directly on the grounds of the Constitution of Ukraine are guaranteed.



Article 9


International treaties that are in force, agreed to be binding by the Verkhovna Rada of Ukraine, are part of the national legislation of Ukraine.


The conclusion of international treaties that contravene the Constitution of Ukraine is possible only after introducing relevant amendments to the Constitution of Ukraine.



Article 10


The state language of Ukraine is the Ukrainian language.


The State ensures the comprehensive development and functioning of the Ukrainian language in all spheres of social life throughout the entire territory of Ukraine.


In Ukraine, the free development, use and protection of Russian, and other languages of national minorities of Ukraine, is guaranteed.


The State promotes the learning of languages of international communication.


The use of languages in Ukraine is guaranteed by the Constitution of Ukraine and is determined by law.



Article 11


The State promotes the consolidation and development of the Ukrainian nation, of its historical consciousness, traditions and culture, and also the development of the ethnic, cultural, linguistic and religious identity of all indigenous peoples and national minorities of Ukraine.



Article 12


Ukraine provides for the satisfaction of national and cultural, and linguistic needs of Ukrainians residing beyond the borders of the State.



Article 13


The land, its mineral wealth, atmosphere, water and other natural resources within the territory of Ukraine, the natural resources of its continental shelf, and the exclusive (maritime) economic zone, are objects of the right of property of the Ukrainian people. Ownership rights on behalf of the Ukrainian people are exercised by bodies of state power and bodies of local self-government within the limits determined by this Constitution.


Every citizen has the right to utilise the natural objects of the people's right of property in accordance with the law.


Property entails responsibility. Property shall not be used to the detriment of the person and society.


The State ensures the protection of the rights of all subjects of the right of property and economic management, and the social orientation of the economy. All subjects of the right of property are equal before the law.



Article 14


Land is the fundamental national wealth that is under special state protection.


The right of property to land is guaranteed. This right is acquired and realised by citizens, legal persons and the State, exclusively in accordance with the law.



Article 15


Social life in Ukraine is based on the principles of political, economic and ideological diversity.


No ideology shall be recognised by the State as mandatory.


Censorship is prohibited.


The State guarantees freedom of political activity not prohibited by the Constitution and the laws of Ukraine.



Article 16


To ensure ecological safety and to maintain the ecological balance on the territory of Ukraine, to overcome the consequences of the Chornobyl catastrophe - a catastrophe of global scale, and to preserve the gene pool of the Ukrainian people, is the duty of the State.



Article 17


To protect the sovereignty and territorial indivisibility of Ukraine, and to ensure its economic and informational security are the most important functions of the State and a matter of concern for all the Ukrainian people.


The defence of Ukraine and the protection of its sovereignty, territorial indivisibility and inviolability, are entrusted to the Armed Forces of Ukraine.


Ensuring state security and protecting the state border of Ukraine are entrusted to the respective military formations and law enforcement bodies of the State, whose organisation and operational procedure are determined by law.


The Armed Forces of Ukraine and other military formations shall not be used by anyone to restrict the rights and freedoms of citizens or with the intent to overthrow the constitutional order, subvert the bodies of power or obstruct their activity.


The State ensures the social protection of citizens of Ukraine who serve in the Armed Forces of Ukraine and in other military formations as well as of members of their families.


The creation and operation of any armed formations not envisaged by law are prohibited on the territory of Ukraine.


The location of foreign military bases shall not be permitted on the territory of Ukraine.



Article 18


The foreign political activity of Ukraine is aimed at ensuring its national interests and security by maintaining peaceful and mutually beneficial co-operation with members of the international community, according to generally acknowledged principles and norms of international law.



Article 19


The legal order in Ukraine is based on the principles according to which no one shall be forced to do what is not envisaged by legislation.


Bodies of state power and bodies of local self-government and their officials are obliged to act only on the grounds, within the limits of authority, and in the manner envisaged by the Constitution and the laws of Ukraine.



Article 20


The state symbols of Ukraine are the State Flag of Ukraine, the State Coat of Arms of Ukraine and the State Anthem of Ukraine.


The State Flag of Ukraine is a banner of two equally-sized horizontal bands of blue and yellow.


The Great State Coat of Arms of Ukraine shall be established with the consideration of the Small State Coat of Arms of Ukraine and the Coat of Arms of the Zaporozhian Host, by the law adopted by no less than two-thirds of the constitutional composition of the Verkhovna Rada of Ukraine.


The main element of the Great State Coat of Arms of Ukraine is the Emblem of the Royal State of Volodymyr the Great (the Small State Coat of Arms of Ukraine).


The State Anthem of Ukraine is the national anthem set to the music of M. Verbytskyi, with words that are confirmed by the law adopted by no less than two-thirds of the constitutional composition of the Verkhovna Rada of Ukraine.


The description of the state symbols of Ukraine and the procedure for their use shall be established by the law adopted by no less than two-thirds of the constitutional composition of the Verkhovna Rada of Ukraine.


The capital of Ukraine is the City of Kyiv.



Chapter II. Human and Citizens' Rights, Freedoms and Duties



Article 21


All people are free and equal in their dignity and rights.


Human rights and freedoms are inalienable and inviolable.



Article 22


Human and citizens' rights and freedoms affirmed by this Constitution are not exhaustive.


Constitutional rights and freedoms are guaranteed and shall not be abolished.


The content and scope of existing rights and freedoms shall not be diminished in the adoption of new laws or in the amendment of laws that are in force.



Article 23


Every person has the right to free development of his or her personality if the rights and freedoms of other persons are not violated thereby, and has duties before the society in which the free and comprehensive development of his or her personality is ensured.



Article 24


Citizens have equal constitutional rights and freedoms and are equal before the law.


There shall be no privileges or restrictions based on race, colour of skin, political, religious and other beliefs, sex, ethnic and social origin, property status, place of residence, linguistic or other characteristics.


Equality of the rights of women and men is ensured: by providing women with opportunities equal to those of men, in public and political, and cultural activity, in obtaining education and in professional training, in work and its remuneration; by special measures for the protection of work and health of women; by establishing pension privileges, by creating conditions that allow women to combine work and motherhood; by legal protection, material and moral support of motherhood and childhood, including the provision of paid leaves and other privileges to pregnant women and mothers.



Article 25


A citizen of Ukraine shall not be deprived of citizenship and of the right to change citizenship.


A citizen of Ukraine shall not be expelled from Ukraine or surrendered to another state.


Ukraine guarantees care and protection to its citizens who are beyond its borders.



Article 26


Foreigners and stateless persons who are in Ukraine on legal grounds enjoy the same rights and freedoms and also bear the same duties as citizens of Ukraine, with the exceptions established by the Constitution, laws or international treaties of Ukraine.


Foreigners and stateless persons may be granted asylum by the procedure established by law.



Article 27


Every person has the inalienable right to life.


No one shall be arbitrarily deprived of life. The duty of the State is to protect human life.


Everyone has the right to protect his or her life and health, the lives and health of other persons against unlawful encroachments.



Article 28


Everyone has the right to respect of his or her dignity.


No one shall be subjected to torture, cruel, inhuman or degrading treatment or punishment that violates his or her dignity.


No person shall be subjected to medical, scientific or other experiments without his or her free consent.



Article 29


Every person has the right to freedom and personal inviolability.


No one shall be arrested or held in custody other than pursuant to a substantiated court decision and only on the grounds and in accordance with the procedure established by law.


In the event of an urgent necessity to prevent or stop a crime, bodies authorised by law may hold a person in custody as a temporary preventive measure, the reasonable grounds for which shall be verified by a court within seventy-two hours. The detained person shall be released immediately, if he or she has not been provided, within seventy-two hours from the moment of detention, with a substantiated court decision in regard to the holding in custody.


Everyone arrested or detained shall be informed without delay of the reasons for his or her arrest or detention, apprised of his or her rights, and from the moment of detention shall be given the opportunity to personally defend himself or herself, or to have the legal assistance of a defender.


Everyone detained has the right to challenge his or her detention in court at any time.


Relatives of an arrested or detained person shall be informed immediately of his or her arrest or detention.



Article 30


Everyone is guaranteed the inviolability of his or her dwelling place.


Entry into a dwelling place or other possessions of a person, and the examination or search thereof, shall not be permitted, other than pursuant to a substantiated court decision.


In urgent cases related to the preservation of human life and property or to the direct pursuit of persons suspected of committing a crime, another procedure established by law is possible for entry into a dwelling place or other possessions of a person, and for the examination and search thereof.



Article 31


Everyone is guaranteed privacy of mail, telephone conversations, telegraph and other correspondence. Exceptions shall be established only by a court in cases envisaged by law, with the purpose of preventing crime or ascertaining the truth in the course of the investigation of a criminal case, if it is not possible to obtain information by other means.



Article 32


No one shall be subject to interference in his or her personal and family life, except in cases envisaged by the Constitution of Ukraine.


The collection, storage, use and dissemination of confidential information about a person without his or her consent shall not be permitted, except in cases determined by law, and only in the interests of national security, economic welfare and human rights.


Every citizen has the right to examine information about himself or herself, that is not a state secret or other secret protected by law, at the bodies of state power, bodies of local self-government, institutions and organisations.


Everyone is guaranteed judicial protection of the right to rectify incorrect information about himself or herself and members of his or her family, and of the right to demand that any type of information be expunged, and also the right to compensation for material and moral damages inflicted by the collection, storage, use and dissemination of such incorrect information.



Article 33


Everyone who is legally present on the territory of Ukraine is guaranteed freedom of movement, free choice of place of residence, and the right to freely leave the territory of Ukraine, with the exception of restrictions established by law.


A citizen of Ukraine may not be deprived of the right to return to Ukraine at any time.



Article 34


Everyone is guaranteed the right to freedom of thought and speech, and to the free expression of his or her views and beliefs.


Everyone has the right to freely collect, store, use and disseminate information by oral, written or other means of his or her choice.


The exercise of these rights may be restricted by law in the interests of national security, territorial indivisibility or public order, with the purpose of preventing disturbances or crimes, protecting the health of the population, the reputation or rights of other persons, preventing the publication of information received confidentially, or supporting the authority and impartiality of justice.



Article 35


Everyone has the right to freedom of personal philosophy and religion. This right includes the freedom to profess or not to profess any religion, to perform alone or collectively and without constraint religious rites and ceremonial rituals, and to conduct religious activity.


The exercise of this right may be restricted by law only in the interests of protecting public order, the health and morality of the population, or protecting the rights and freedoms of other persons.


The Church and religious organisations in Ukraine are separated from the State, and the school - from the Church. No religion shall be recognised by the State as mandatory.


No one shall be relieved of his or her duties before the State or refuse to perform the laws for reasons of religious beliefs. In the event that the performance of military duty is contrary to the religious beliefs of a citizen, the performance of this duty shall be replaced by alternative (nonmilitary) service.



Article 36


Citizens of Ukraine have the right to freedom of association in political parties and public organisations for the exercise and protection of their rights and freedoms and for the satisfaction of their political, economic, social, cultural and other interests, with the exception of restrictions established by law in the interests of national security and public order, the protection of the health of the population or the protection of rights and freedoms of other persons.


Political parties in Ukraine promote the formation and expression of the political will of citizens, and participate in elections. Only citizens of Ukraine may be members of political parties. Restrictions on membership in political parties are established exclusively by this Constitution and the laws of Ukraine.


Citizens have the right to take part in trade unions with the purpose of protecting their labour and socio-economic rights and interests. Trade unions are public organisations that unite citizens bound by common interests that accord with the nature of their professional activity. Trade unions are formed without prior permission on the basis of the free choice of their members. All trade unions have equal rights. Restrictions on membership in trade unions are established exclusively by this Constitution and the laws of Ukraine.


No one may be forced to join any association of citizens or be restricted in his or her rights for belonging or not belonging to political parties or public organisations.


All associations of citizens are equal before the law.



Article 37


The establishment and activity of political parties and public associations are prohibited if their programme goals or actions are aimed at the liquidation of the independence of Ukraine, the change of the constitutional order by violent means, the violation of the sovereignty and territorial indivisibility of the State, the undermining of its security, the unlawful seizure of state power, the propaganda of war and of violence, the incitement of inter-ethnic, racial, or religious enmity, and the encroachments on human rights and freedoms and the health of the population.


Political parties and public associations shall not have paramilitary formations.


The creation and activity of organisational structures of political parties shall not be permitted within bodies of executive and judicial power and executive bodies of local self-government, in military formations, and also in state enterprises, educational establishments and other state institutions and organisations.


The prohibition of the activity of associations of citizens is exercised only through judicial procedure.



Article 38


Citizens have the right to participate in the administration of state affairs, in All-Ukrainian and local referendums, to freely elect and to be elected to bodies of state power and bodies of local self-government.


Citizens enjoy the equal right of access to the civil service and to service in bodies of local self-government.



Article 39


Citizens have the right to assemble peacefully without arms and to hold meetings, rallies, processions and demonstrations, upon notifying in advance the bodies of executive power or bodies of local self-government.


Restrictions on the exercise of this right may be established by a court in accordance with the law and only in the interests of national security and public order, with the purpose of preventing disturbances or crimes, protecting the health of the population, or protecting the rights and freedoms of other persons.



Article 40


Everyone has the right to file individual or collective petitions, or to personally appeal to bodies of state power, bodies of local self-government, and to the officials and officers of these bodies, that are obliged to consider the petitions and to provide a substantiated reply within the term established by law.



Article 41


Everyone has the right to own, use and dispose of his or her property, and the results of his or her intellectual and creative activity.


The right of private property is acquired by the procedure determined by law.


In order to satisfy their needs, citizens may use the objects of the right of state and communal property in accordance with the law.


No one shall be unlawfully deprived of the right of property. The right of private property is inviolable.


The expropriation of objects of the right of private property may be applied only as an exception for reasons of social necessity, on the grounds of and by the procedure established by law, and on the condition of advance and complete compensation of their value. The expropriation of such objects with subsequent complete compensation of their value is permitted only under conditions of martial law or a state of emergency.


Confiscation of property may be applied only pursuant to a court decision, in the cases, in the extent and by the procedure established by law.


The use of property shall not cause harm to the rights, freedoms and dignity of citizens, the interests of society, aggravate the ecological situation and the natural qualities of land.



Article 42


Everyone has the right to entrepreneurial activity that is not prohibited by law.


The entrepreneurial activity of deputies, officials and officers of bodies of state power and of bodies of local self-government is restricted by law.


The State ensures the protection of competition in entrepreneurial activity. The abuse of a monopolistic position in the market, the unlawful restriction of competition, and unfair competition, shall not be permitted. The types and limits of monopolies are determined by law.


The State protects the rights of consumers, exercises control over the quality and safety of products and of all types of services and work, and promotes the activity of public consumer associations.



Article 43


Everyone has the right to labour, including the possibility to earn one's living by labour that he or she freely chooses or to which he or she freely agrees.


The State creates conditions for citizens to fully realise their right to labour, guarantees equal opportunities in the choice of profession and of types of labour activity, implements programmes of vocational education, training and retraining of personnel according to the needs of society.


The use of forced labour is prohibited. Military or alternative (non-military) service, and also work or service carried out by a person in compliance with a verdict or other court decision, or in accordance with the laws on martial law or on a state of emergency, are not considered to be forced labour.


Everyone has the right to proper, safe and healthy work conditions, and to remuneration no less than the minimum wage as determined by law.


The employment of women and minors for work that is hazardous to their health, is prohibited.


Citizens are guaranteed protection from unlawful dismissal.


The right to timely payment for labour is protected by law.



Article 44


Those who are employed have the right to strike for the protection of their economic and social interests.


The procedure for exercising the right to strike is established by law, taking into account the necessity to ensure national security, health protection, and rights and freedoms of other persons.


No one shall be forced to participate or not to participate in a strike.


The prohibition of a strike is possible only on the basis of the law.



Article 45


Everyone who is employed has the right to rest.


This right is ensured by providing weekly rest days and also paid annual vacation, by establishing a shorter working day for certain professions and industries, and reduced working hours at night.


The maximum number of working hours, the minimum duration of rest and of paid annual vacation, days off and holidays as well as other conditions for exercising this right, are determined by law.



Article 46


Citizens have the right to social protection that includes the right to provision in cases of complete, partial or temporary disability, the loss of the principal wage-earner, unemployment due to circumstances beyond their control and also in old age, and in other cases established by law.


This right is guaranteed by general mandatory state social insurance on account of the insurance payments of citizens, enterprises, institutions and organisations, and also from budgetary and other sources of social security; by the establishment of a network of state, communal and private institutions to care for persons incapable of work.


Pensions and other types of social payments and assistance that are the principal sources of subsistence, shall ensure a standard of living not lower than the minimum living standard established by law.



Article 47


Everyone has the right to housing. The State creates conditions that enable every citizen to build, purchase as property, or to rent housing.


Citizens in need of social protection are provided with housing by the State and bodies of local self-government, free of charge or at a price affordable for them, in accordance with the law.


No one shall be forcibly deprived of housing other than on the basis of the law pursuant to a court decision.



Article 48


Everyone has the right to a standard of living sufficient for himself or herself and his or her family that includes adequate nutrition, clothing and housing.



Article 49


Everyone has the right to health protection, medical care and medical insurance.


Health protection is ensured through state funding of the relevant socio-economic, medical and sanitary, health improvement and prophylactic programmes.


The State creates conditions for effective medical service accessible to all citizens. State and communal health protection institutions provide medical care free of charge; the existing network of such institutions shall not be reduced. The State promotes the development of medical institutions of all forms of ownership.


The State provides for the development of physical culture and sports, and ensures sanitary-epidemic welfare.



Article 50


Everyone has the right to an environment that is safe for life and health, and to compensation for damages inflicted through the violation of this right.


Everyone is guaranteed the right of free access to information about the environmental situation, the quality of food and consumer goods, and also the right to disseminate such information. No one shall make such information secret.



Article 51


Marriage is based on the free consent of a woman and a man. Each of the spouses has equal rights and duties in the marriage and family.


Parents are obliged to support their children until they attain the age of majority. Adult children are obliged to care for their parents who are incapable of work.


The family, childhood, motherhood and fatherhood are under the protection of the State.



Article 52


Children are equal in their rights regardless of their origin and whether they are born in or out of wedlock.


Any violence against a child, or his or her exploitation, shall be prosecuted by law.


The maintenance and upbringing of orphans and children deprived of parental care is entrusted to the State. The State encourages and supports charitable activity in regard to children.



Article 53


Everyone has the right to education.


Complete general secondary education is compulsory.


The State ensures accessible and free pre-school, complete general secondary, vocational and higher education in state and communal educational establishments; the development of preschool, complete general secondary, extra-curricular, vocational, higher and post-graduate education, various forms of instruction; the provision of state scholarships and privileges to pupils and students.


Citizens have the right to obtain free higher education in state and communal educational establishments on a competitive basis.


Citizens who belong to national minorities are guaranteed in accordance with the law the right to receive instruction in their native language, or to study their native language in state and communal educational establishments and through national cultural societies.



Article 54


Citizens are guaranteed the freedom of literary, artistic, scientific and technical creativity, protection of intellectual property, their copyrights, moral and material interests that arise with regard to various types of intellectual activity.


Every citizen has the right to the results of his or her intellectual, creative activity; no one shall use or distribute them without his or her consent, with the exceptions established by law.


The State promotes the development of science and the establishment of scientific relations of Ukraine with the world community.


Cultural heritage is protected by law.


The State ensures the preservation of historical monuments and other objects of cultural value, and takes measures to return to Ukraine the cultural treasures of the nation, that are located beyond its borders.



Article 55


Human and citizen’s rights and freedoms are protected by the court.


Everyone is guaranteed the right to challenge in court the decisions, actions or omission of bodies of state power, bodies of local self-government, officials and officers.


Everyone has the right to appeal for the protection of his or her rights to the Authorised Human Rights Representative of the Verkhovna Rada of Ukraine.


Everyone shall be guaranteed the right to lodge a constitutional complaint to the Constitutional Court of Ukraine on grounds defined in this Constitution and under the procedure prescribed by law.


After exhausting all domestic legal remedies, everyone has the right to appeal for the protection of his or her rights and freedoms to the relevant international judicial institutions or to the relevant bodies of international organisations of which Ukraine is a member or participant.


Everyone has the right to protect his or her rights and freedoms from violations and illegal encroachments by any means not prohibited by law.



Article 56


Everyone has the right to compensation, at the expense of the State or bodies of local self-government, for material and moral damages inflicted by unlawful decisions, actions or omission of bodies of state power, bodies of local self-government, their officials and officers during the exercise of their authority.



Article 57


Everyone is guaranteed the right to know his or her rights and duties.


Laws and other normative legal acts that determine the rights and duties of citizens shall be brought to the notice of the population by the procedure established by law.


Laws and other normative legal acts that determine the rights and duties of citizens, but that are not brought to the notice of the population by the procedure established by law, are not in force.



Article 58


Laws and other normative legal acts have no retroactive force, except in cases where they mitigate or annul the responsibility of a person.


No one shall bear responsibility for acts that, at the time they were committed, were not deemed by law to be an offence.



Article 59


Everyone has the right to professional legal assistance. Such assistance is provided free of charge in cases envisaged by law. Everyone is free to choose the defender of his or her rights.



Article 60


No one is obliged to execute rulings or orders that are manifestly criminal.


For the issuance or execution of a manifestly criminal ruling or order, legal liability arises.



Article 61


For one and the same offence, no one shall be brought twice to legal liability of the same type.


The legal liability of a person is of an individual character.



Article 62


A person is presumed innocent of committing a crime and shall not be subjected to criminal punishment until his or her guilt is proved through legal procedure and established by a court verdict of guilty.


No one is obliged to prove his or her innocence of committing a crime.


An accusation shall not be based on illegally obtained evidence as well as on assumptions. All doubts in regard to the proof of guilt of a person are interpreted in his or her favour.


In the event that a court verdict is revoked as unjust, the State compensates the material and moral damages inflicted by the groundless conviction.



Article 63


A person shall not bear responsibility for refusing to testify or to explain anything about himself or herself, members of his or her family or close relatives in the degree determined by law.


A suspect, an accused, or a defendant has the right to a defence.


A convicted person enjoys all human and citizens' rights, with the exception of restrictions determined by law and established by a court verdict.



Article 64


Constitutional human and citizens' rights and freedoms shall not be restricted, except in cases envisaged by the Constitution of Ukraine.


Under conditions of martial law or a state of emergency, specific restrictions on rights and freedoms may be established with the indication of the period of effectiveness of these restrictions. The rights and freedoms envisaged in Articles 24, 25, 2 7, 28, 29, 40, 47, 51, 52, 55, 56, 57, 58, 59, 60, 61, 62 and 63 of this Constitution shall not be restricted.



Article 65


Defence of the Motherland, of the independence and territorial indivisibility of Ukraine, and respect for its state symbols, are the duties of citizens of Ukraine.


Citizens perform military service in accordance with the law.



Article 66


Everyone is obliged not to harm nature, cultural heritage and to compensate for any damage he or she inflicted.



Article 67


Everyone is obliged to pay taxes and levies in accordance with the procedure and in the extent established by law.


All citizens annually file declarations with the tax inspection at their place of residence, on their property status and income for the previous year, by the procedure established by law.



Article 68


Everyone is obliged to strictly abide by the Constitution of Ukraine and the laws of Ukraine, and not to encroach upon the rights and freedoms, honour and dignity of other persons.


Ignorance of the law shall not exempt from legal liability.



Chapter III. Elections; Referendum



Article 69


The expression of the will of the people is exercised through elections, referendum and other forms of direct democracy.



Article 70


Citizens of Ukraine who have attained the age of eighteen on the day elections and referendums are held, have the right to vote at the elections and referendums.


Citizens deemed by a court to be incompetent do not have the right to vote.



Article 71


Elections to bodies of state power and bodies of local self-government are free and are held on the basis of universal, equal and direct suffrage, by secret ballot.


Voters are guaranteed the free expression of their will.



Article 72


An All-Ukrainian referendum is designated by the Verkhovna Rada of Ukraine or by the President of Ukraine, in accordance with their authority established by this Constitution.


An All-Ukrainian referendum is called on popular initiative on the request of no less than three million citizens of Ukraine who have the right to vote, on the condition that the signatures in favour of designating the referendum have been collected in no less than two-thirds of the oblasts, with no less than 100 000 signatures in each oblast.



Article 73


Issues of altering the territory of Ukraine are resolved exclusively by an All-Ukrainian referendum.



Article 74


A referendum shall not be permitted in regard to draft laws on issues of taxes, the budget and amnesty.



Chapter IV. Verkhovna Rada of Ukraine



Article 75


The sole body of legislative power in Ukraine is the Parliament — the Verkhovna Rada of Ukraine.



Article 76


The constitutional composition of the Verkhovna Rada of Ukraine consists of 450 National Deputies of Ukraine who are elected for a five-year term on the basis of universal, equal and direct suffrage, by secret ballot.


A citizen of Ukraine who has attained the age of twenty-one on the day of elections, has the right to vote, and has resided on the territory of Ukraine for the past five years, may be a National Deputy of Ukraine.


A citizen who has a criminal record for committing an intentional crime shall not be elected to the Verkhovna Rada of Ukraine if the record is not cancelled and erased by the procedure established by law.


The authority of National Deputies of Ukraine is determined by the Constitution and the laws of Ukraine.


The term of office of the Verkhovna Rada of Ukraine is five years.



Article 77


Regular elections to the Verkhovna Rada of Ukraine take place on the last Sunday of October of the fifth year of the term of authority of the Verkhovna Rada of Ukraine.


Special elections to the Verkhovna Rada of Ukraine are designated by the President of Ukraine and are held within sixty days from the day of the publication of the decision on the pre-term termination of authority of the Verkhovna Rada of Ukraine.


The procedure for conducting elections of National Deputies of Ukraine is established by law.



Article 78


National Deputies of Ukraine exercise their authority on a permanent basis.


National Deputies of Ukraine shall not have another representative mandate, be in the civil service, hold any other paid offices, carry out other gainful or entreprenurial activity (with the exception of teaching, scientific, and creative activities), or be a member of the governing body or supervisory council of an enterprise or a profit-seeking organization.


Requirements concerning the incompatibility of the mandate of the deputy with other types of activity are established by law.


Where there emerge circumstances infringing requirements concerning the incompatibility of the deputy's mandate with other types of activity, the National Deputy of Ukraine shall within twenty days from the date of the emergence of such circumstances discontinue such activity or lodge a personal application for divesting of National Deputy authority.



Article 79


Before assuming office, National Deputies of Ukraine take the following oath before the Verkhovna Rada of Ukraine:


"I swear allegiance to Ukraine. I commit myself with all my deeds to protect the sovereignty and independence of Ukraine, to provide for the good of the Motherland and for the welfare of the Ukrainian people.


I swear to abide by the Constitution of Ukraine and the laws of Ukraine, to carry out my duties in the interests of all compatriots."


The oath is read by the eldest National Deputy of Ukraine before the opening of the first session of the newly-elected Verkhovna Rada of Ukraine, after which the deputies affirm the oath with their signatures below its text.


The refusal to take the oath results in the loss of the mandate of the deputy.


The authority of National Deputies of Ukraine commences from the moment of the taking of the oath.



Article 80


National Deputies of Ukraine are guaranteed parliamentary immunity.


National Deputies of Ukraine are not legally liable for the results of voting or for statements made in Parliament and in its bodies, with the exception of liability for insult or defamation.


National Deputies of Ukraine shall not be held criminally liable, detained or arrested without the consent of the Verkhovna Rada of Ukraine.



Article 81


The authority of National Deputies of Ukraine terminates simultaneously with the termination of authority of the Verkhovna Rada of Ukraine.


The authority of a National Deputy of Ukraine terminates prior to the expiration of the term in the event of:







1.
his or her resignation through a personal statement;






2.
a guilty verdict against him or her entering into legal force;






3.
a court declaring him or her incompetent or missing;






4.
termination of his or her citizenship or his or her departure from Ukraine for permanent residence abroad;






5.
his or her failure, within twenty days from the date of the emergence of circumstances leading to the infringement of requirements concerning the incompatibility of the deputy's mandate with other types of activity, to remove such circumstances;






6.
his or her failure, as having been elected from a political party (an electoral bloc of political parties), to join the parliamentary faction representing the same political party (the same electoral bloc of political parties) or his or her exit from such a faction;






7.
his or her death.




The pre-term termination of the authority of a National Deputy of Ukraine shall also be caused by the early termination, under the Constitution of Ukraine, of authority of the Verkhovna Rada of Ukraine, with such termination of the Deputy's authority taking effect on the date when the Verkhovna Rada of Ukraine of a new convocation opens its first meeting.


A decision on pre-term termination of the authority of a National Deputy of Ukraine on grounds referred to in subparagraphs (1), (4) of the second paragraph of this Article shall be made by the Verkhovna Rada of Ukraine, while the ground referred to in subparagraph (5) of the second paragraph of this Article shall be a matter to be decided by court.


Where a guilty verdict against a National Deputy of Ukraine becomes legally effective or where a court declares a National Deputy of Ukraine incompetent or missing, his or her powers terminate on the date when the court decision becomes legally effective, while in the event of the Deputy's death - on the date of his or her death as certified by the relevant document.


Where a National Deputy of Ukraine, as having been elected from a political party (an electoral bloc of political parties), fails to join the parliamentary faction representing the same political party (the same electoral bloc of political parties) or exits from such a faction, the highest steering body of the respective political party (electoral bloc of political parties) shall decide to terminate early his or her authority on the basis of a law, with the termination taking effect on the date of such a decision.



Article 82


The Verkhovna Rada of Ukraine works in sessions.


The Verkhovna Rada of Ukraine is competent on the condition that no less than two-thirds of its constitutional composition has been elected.


The Verkhovna Rada of Ukraine assembles for its first session no later than on the thirtieth day after the official announcement of the election results.


The first meeting of the Verkhovna Rada of Ukraine is opened by the eldest National Deputy of Ukraine.



Article 83


Regular sessions of the Verkhovna Rada of Ukraine commence on the first Tuesday of February and on the first Tuesday of September each year.


Special sessions of the Verkhovna Rada of Ukraine, with the stipulation of their agenda, are convoked by the Chairman of the Verkhovna Rada of Ukraine, on the demand of no fewer National Deputies of Ukraine than one-third of the constitutional composition of the Verkhovna Rada of Ukraine, or on the demand of the President of Ukraine.


In the event that the President of Ukraine declares, by proclaiming a decree, martial law or a state of emergency upon the whole territory of Ukraine or in some areas of the State, the Verkhovna Rada of Ukraine shall assemble within two days without convocation.


In the event that the term of authority of the Verkhovna Rada of Ukraine expires while martial law or a state of emergency is in effect, its authority is extended until the day of the first meeting of the first session of the Verkhovna Rada of Ukraine , elected after the cancellation of martial law or of the state of emergency.


Rules on the conduct of work of the Verkhovna Rada of Ukraine shall be laid down in the Constitution of Ukraine and the Rules of Procedure of the Verkhovna Rada of Ukraine.


According to election results and on the basis of a common ground achieved between various political positions, a coalition of parliamentary factions shall be formed in the Verkhovna Rada of Ukraine to include a majority of National Deputies of Ukraine within the constitutional composition of the Verkhovna Rada of Ukraine.


A coalition of parliamentary factions in the Verkhovna Rada of Ukraine shall be formed within a month from the date of the first meeting of the Verkhovna Rada of Ukraine to be held following regular or special elections to the Verkhovna Rada of Ukraine, or within a month from the date when activities of a coalition of parliamentary factions in the Verkhovna Rada of Ukraine terminated.


A coalition of parliamentary factions in the Verkhovna Rada of Ukraine submits to the President of Ukraine, in accordance with this Constitution, proposals concerning a candidature for the office of the Prime Minister of Ukraine and also, in accordance with this Constitution, submits proposals concerning candidatures for the membership of the Cabinet of Ministers of Ukraine.


Framework for forming, organising, and terminating activities of a coalition of parliamentary factions in the Verkhovna Rada of Ukraine shall be established by the Constitution of Ukraine and the Rules of Procedure of the Verkhovna Rada of Ukraine.


A parliamentary faction in the Verkhovna Rada of Ukraine whose members make up a majority of National Deputies of Ukraine within the constitutional composition of the Verkhovna Rada of Ukraine shall enjoy the same rights under this Constitution as a coalition of parliamentary factions in the Verkhovna Rada of Ukraine.



Article 84


Meetings of the Verkhovna Rada of Ukraine are conducted openly. A closed meeting is conducted on the decision of the majority of the constitutional composition of the Verkhovna Rada of Ukraine.


Decisions of the Verkhovna Rada of Ukraine are adopted exclusively at its plenary meetings by voting.


Voting at the meetings of the Verkhovna Rada of Ukraine is performed by a National Deputy of Ukraine in person.



Article 85


The authority of the Verkhovna Rada of Ukraine include:







1.
introducing amendments to the Constitution of Ukraine within the limits and under the procedure specified in Chapter XIII of this Constitution;






2.
designating an All-Ukrainian referendum on issues referred to in Article 73 of this Constitution;






3.
adopting laws;






4.
approving the State Budget of Ukraine and introducing amendments thereto; exercising control over the implementation of the State Budget of Ukraine and adopting decision in regard to the report on its implementation;






5.
determining the principles of domestic and foreign policy;






6.
approving national programmes of economic, scientific and technical, social, national and cultural development, and of the protection of the environment;






7.
calling elections of the President of Ukraine within the terms specified in this Constitution;






8.
hearing annual and special messages of the President of Ukraine on the internal and external situation of Ukraine;






9.
declaring war upon the submission by the President of Ukraine and concluding peace; approving a decision by the President of Ukraine on the use of the Armed Forces of Ukraine and other military units in the event of armed aggression against Ukraine;






10.
removing the President of Ukraine from office under a special procedure (impeachment) as provided for in Article 111 of this Constitution;






11.
considering and adopting a decision in regard to the approval of the Programme of Activity of the Cabinet of Ministers of Ukraine;






12.
appointing to office - upon the submission by the President of Ukraine - the Prime Minister of Ukraine, the Minister of Defence of Ukraine, the Minister of Foreign Affairs of Ukraine; appointing to office - upon the submission by the Prime Minister of Ukraine - other members of the Cabinet of Ministers of Ukraine,  the Chairperson of the Antimonopoly Committee of Ukraine, the Head of the State Committee on Television and Radio Broadcasting of Ukraine, and the Head of the State Property Fund of Ukraine; dismissing from office the officials mentioned above; deciding on the resignation of the Prime Minister of Ukraine and of members of the Cabinet of Ministers of Ukraine;






12-1.
appointing to office and dismissing from office - upon the submission by the President of Ukraine - the Head of the Security Service of Ukraine;






13.
exercising control over activities of the Cabinet of Ministers of Ukraine, in accordance with this Constitution and law;






14.
confirming decisions on loans and economic aid to be granted by Ukraine to foreign states and international organisations and also decisions on the receipt by Ukraine of loans not envisaged by the State Budget of Ukraine from foreign states, banks and international financial organisations; exercising control over the use of such funds;






15.
adopting the Rules of Procedure of the Verkhovna Rada of Ukrane;






16.
appointing to office and dismissing from office the Chairperson and other members of the Chamber of Accounting;






17.
appointing to office and dismissing from office the Authorised Human Rights Representative of the Verkhovna Rada of Ukraine; hearing his or her annual reports on the situation with regard to the observance and protection of human rights and freedoms in Ukraine;






18.
appointing to office and dismissing from office the Head of the National Bank of Ukraine upon the submission by the President of Ukraine;






19.
appointing to office and dismissing one-half of the membership of the Council of the National Bank of Ukraine;






20.
appointing to office and dismissing one-half of the membership of the National Council of Ukraine on Television and Radio Broadcasting;






21.
appointing to office and dismissing from office, upon the submission of the President of Ukraine, the members of the Central Electoral Commission;






22.
approving the general structure and numerical strength of the Security Service of Ukraine, the Armed Forces of Ukraine, other military units created in accordance with laws of Ukraine, and of the Ministry of Internal Affairs of Ukraine, as well as defining their functions;






23.
approving decisions on providing military assistance to other states, on sending  units of the Armed Forces of Ukraine to a foreign state, or on admitting units of  armed forces of foreign states onto the territory of Ukraine;






24.
establishing national symbols of Ukraine;






25.
granting consent for appointment to office and dismissal by the President of Ukraine of the Prosecutor General; expressing no-confidence in the Prosecutor General resulting in his or her dismissal from office;






26.
appointment of one-third of the composition of the Constitutional Court of Ukraine;






27.
(Repealed);






28.
early termination of the authority of the Verkhovna Rada of the Autonomous Republic of Crimea where the Constitutional Court of Ukraine finds that the Verkhovna Rada of the Autonomous Republic of Crimea has violated  the Constitution of Ukraine or laws of Ukraine; calling special elections to the Verkhovna Rada of the Autonomous Republic of Crimea;






29.
establishing and abolishing districts, establishing and altering the boundaries of  districts and cities, assigning localities to the category of cities, naming and  renaming localities and districts;






30.
calling regular and special elections to bodies of local self-government;






31.
giving its approval to decrees by the President of Ukraine - within two days  from the moment of the President's address - on introducing a state of martial law  or of emergency in Ukraine or in its some areas, on declaring total or partial  mobilisation, and on declaring particular areas to be ecological emergency zones;






32.
granting consent - by adopting a law - to the binding nature of international  treaties of Ukraine and denouncing international treaties of Ukraine;






33.
exercising parliamentary control within the scope provided for by  this Constitution and law;






34.
adopting decisions on forwarding an inquiry to the President of Ukraine at request by a People's Deputy of Ukraine, a group of People's Deputies of Ukraine  or by a Committee of the Verkhovna Rada of Ukraine, provided that such a request  has been previously supported by no less than one- third of the constitutional  composition of the Verkhovna Rada of Ukraine;






35.
appointing to office and dismissing the Head of Staff of the Verkhovna Rada of Ukraine; approving the budget of the Verkhovna Rada of Ukraine and the structure of its staff;






36.
approving the list of objects owned by the State that are not subject to privatisation; establishing legal principles of the expropriation of objects of private ownership;






37.
approving by law of the Constitution of the Autonomous Republic of Crimea and amendments thereto.




The Verkhovna Rada of Ukraine shall also exercise other powers falling within its competence under the Constitution of Ukraine.



Article 86


At a session of the Verkhovna Rada of Ukraine, a National Deputy of Ukraine has the right to present an inquiry to the bodies of the Verkhovna Rada of Ukraine, the Cabinet of Ministers of Ukraine, chief officers of other bodies of state power and bodies of local self-government, and also to the chief executives of enterprises, institutions and organisations located on the territory of Ukraine, irrespective of their subordination and forms of ownership.


Chief officers of bodies of state power and bodies of local self-government, chief executives of enterprises, institutions and organisations are obliged to notify a National Deputy of Ukraine of the results of the consideration of his or her inquiry.



Article 87


The Verkhovna Rada of Ukraine, on the proposal of the President of Ukraine or no fewer National Deputies of Ukraine than one-third of its constitutional composition, may consider the issue of responsibility of the Cabinet of Ministers of Ukraine and adopt a resolution of no confidence in the Cabinet of Ministers of Ukraine by the majority of the constitutional composition of the Verkhovna Rada of Ukraine.


The issue of responsibility of the Cabinet of Ministers of Ukraine shall not be considered by the Verkhovna Rada of Ukraine more than once during one regular session, and also within one year after the approval of the Programme of Activity of the Cabinet of Ministers of Ukraine or during the last session of the Verkhovna Rada of Ukraine.



Article 88


The Verkhovna Rada of Ukraine elects from among its members the Chairman of the Verkhovna Rada of Ukraine, the First Deputy Chairman and the Deputy Chairman of the Verkhovna Rada of Ukraine, and recalls them from these offices.


The Chairman of the Verkhovna Rada of Ukraine:







1.
presides at meetings of the Verkhovna Rada of Ukraine;






2.
organises work of the Verkhovna Rada of Ukraine and co-ordinates activities of its bodies;






3.
signs acts adopted by the Verkhovna Rada of Ukraine;






4.
represents the Verkhovna Rada of Ukraine in relations with other bodies of state power of Ukraine and with the bodies of power of other states;






5.
organises the work of the staff of the Verkhovna Rada of Ukraine.




The Chairman of the Verkhovna Rada of Ukraine exercises authority envisaged by this Constitution, by the procedure established by the Rules of Procedure of the Verkhovna Rada of Ukraine.



Article 89


To perform the work of legislative drafting, to prepare and conduct the preliminary consideration of issues ascribed to its authority as well as to exercise control functions according to the Constitution of Ukraine the Verkhovna Rada of Ukraine establishes from National Deputies of Ukraine Committees of the Verkhovna Rada of Ukraine, and elects Chairmen to these Committees, their First Deputies, Deputies and Secretaries.


The Verkhovna Rada of Ukraine, within the limits of its authority, may establish temporary special commissions for the preparation and the preliminary consideration of issues.


To investigate issues of public interest, the Verkhovna Rada of Ukraine establishes temporary investigatory commissions, if no less than one-third of the constitutional composition of the Verkhovna Rada of Ukraine has voted in favour thereof.


The conclusions and proposals of temporary investigatory commissions are not decisive for investigation and court.


The organisation and operational procedure of Committees of the Verkhovna Rada of Ukraine, and also its temporary special and temporary investigatory commissions, are established by law.



Article 90


The authority of the Verkhovna Rada of Ukraine is terminated on the day of the opening of the first meeting of the Verkhovna Rada of Ukraine of a new convocation.


The President of Ukraine may terminate the authority of the Verkhovna Rada of Ukraine prior to the expiration of term, if:







1.
there is a failure to form within one month a coalition of parliamentary factions in the Verkhovna Rada of Ukraine as provided for in Article 83 of this Constitution;






2.
there is a failure, within sixty days following the resignation of the Cabinet of Ministers of Ukraine, to form the personal composition of the Cabinet of Ministers of Ukraine;






3.
the Verkhovna Rada of Ukraine fails, within thirty days of a single regular session, to commence its plenary meetings.




The early termination of powers of the Verkhovna Rada of Ukraine shall be decided by the President of Ukraine following relevant consultations with the Chairman and Deputy Chairmen of the Verkhovna Rada of Ukraine and with Chairmen of Verkhovna Rada parliamentary factions.


The authority of the Verkhovna Rada of Ukraine, that is elected at special elections conducted after the pre-term termination by the President of Ukraine of authority of the Verkhovna Rada of Ukraine of the previous convocation, shall not be terminate d within one year from the day of its election.


The authority of the Verkhovna Rada of Ukraine shall not be terminated during the last six months of the term of authority of the Verkhovna Rada of Ukraine or President of Ukraine.



Article 91


The Verkhovna Rada of Ukraine adopts laws, resolutions and other acts by the majority of its constitutional composition, except in cases envisaged by this Constitution.



Article 92


The following are determined exclusively by the laws of Ukraine:







1.
human and citizens' rights and freedoms, the guarantees of these rights and freedoms; the main duties of the citizen;






2.
citizenship, the legal personality of citizens, the status of foreigners and stateless persons;






3.
the rights of indigenous peoples and national minorities;






4.
the procedure for the use of languages;






5.
the principles of the use of natural resources, the exclusive (maritime) economic zone and the continental shelf, the exploration of outer space, the organisation and operation of power supply systems, transportation and communications;






6.
the fundamentals of social protection, the forms and types of pension provision; the principles of the regulation of labour and employment, marriage, family, the protection of childhood, motherhood and fatherhood; upbringing, education, culture and health care; ecological safety;






7.
the legal regime of property;






8.
the legal principles and guarantees of entrepreneurship; the rules of competition and the norms of antimonopoly regulation;






9.
the principles of foreign relations, foreign economic activity and customs;






10.
the principles of the regulation of demographic and migration processes;






11.
the principles of the establishment and activity of political parties, other associations of citizens, and the mass media;






12.
the organisation and activity of bodies of executive power, the fundamentals of civil service, the organisation of state statistics and informatics;






13.
the territorial structure of Ukraine;






14.
the judiciary, the judicial proceedings, the status of judges; the principles of judicial expertise; the organisation and operation of the prosecution, the notary, the bodies of pre-trial investigation, the bodies and institutions for the execution of punishments; the procedure for enforcement of the court decisions; the fundamentals of the organisation and functioning of the bar;






15.
the principles of local self-government;






16.
the status of the capital of Ukraine; the special status of other cities;






17.
the fundamentals of national security, the organisation of the Armed Forces of Ukraine and ensuring public order;






18.
the legal regime of the state border;






19.
the legal regime of martial law and a state of emergency, zones of an ecological emergency situation;






20.
the organisation and procedure for conducting elections and referendums;






21.
the organisation and operational procedure of the Verkhovna Rada of Ukraine, the status of National Deputies of Ukraine;






22.
the principles of civil legal liability; acts that are crimes, administrative or disciplinary offences, and liability for them.




The following are established exclusively by the laws of Ukraine:







1.
the State Budget of Ukraine and the budgetary system of Ukraine; the system of taxation, taxes and levies; the principles of the formation and operation of financial, monetary, credit and investment markets; the status of the national currency and also the status of foreign currencies on the territory of Ukraine; the procedure for the formation and payment of state domestic and foreign debt; the procedure for the issuance and circulation of state securities, their types and forms;






2.
the procedure for deploying units of the Armed Forces of Ukraine to other states; the procedure for admitting and the terms for stationing units of armed forces of other states on the territory of Ukraine;






3.
units of weight, measure and time; the procedure for establishing state standards;






4.
the procedure for the use and protection of state symbols;






5.
state awards;






6.
military ranks, diplomatic and other special ranks;






7.
state holidays;






8.
the procedure for the establishment and functioning of free and other special zones that have an economic and migration regime different from the general regime.




Amnesty is declared by the law of Ukraine.



Article 93


The right of legislative initiative in the Verkhovna Rada of Ukraine belongs to the President of Ukraine, the National Deputies of Ukraine, the Cabinet of Ministers of Ukraine.


Draft laws defined by the President of Ukraine as not postponable, are considered out of turn by the Verkhovna Rada of Ukraine.



Article 94


The Chairman of the Verkhovna Rada of Ukraine signs a law and forwards it without delay to the President of Ukraine.


Within fifteen days of the receipt of a law, the President of Ukraine signs it, accepting it for execution, and officially promulgates it, or returns it to the Verkhovna Rada of Ukraine with substantiated and formulated proposals for repeat consideration.


In the event that the President of Ukraine has not returned a law for repeat consideration within the established term, the law is deemed to be approved by the President of Ukraine and shall be signed and officially promulgated.


Where a law, during its repeat consideration, is again adopted by the Verkhovna Rada of Ukraine by no less than two-thirds of its constitutional composition, the President of Ukraine is obliged to sign and to officially promulgate it within ten days. In the event that the President of Ukraine does not sign such a law, it shall be without delay promulgated officially by the Chairman of the Verkhovna Rada of Ukraine and published under his or her signature.


A law enters into force in ten days from the day of its official promulgation, unless otherwise envisaged by the law itself, but not prior to the day of its publication.



Article 95


The budgetary system of Ukraine is built on the principles of just and impartial distribution of social wealth among citizens and territorial communities.


Any state expenditures for the needs of the entire society, the extent and purposes of these expenditures, are determined exclusively by the law on the State Budget of Ukraine.


The State aspires to a balanced budget of Ukraine.


Regular reports on revenues and expenditures of the State Budget of Ukraine shall be made public.



Article 96


The State Budget of Ukraine is annually approved by the Verkhovna Rada of Ukraine for the period from 1 January to 31 December, and under special circumstances for a different period.


The Cabinet of Ministers of Ukraine submits the draft law on the State Budget of Ukraine for the following year to the Verkhovna Rada of Ukraine no later than on 15 September of each year. The report on the course of the implementation of the State Budget of Ukraine in the current year is submitted together with the draft law.



Article 97


The Cabinet of Ministers of Ukraine submits the report on the implementation of the State Budget of Ukraine to the Verkhovna Rada of Ukraine in accordance with the law.


The submitted report shall be made public.



Article 98


The Chamber of Accounting exercises control over State Budget revenues and the use of State Budget funds on behalf of the Verkhovna Rada of Ukraine.


The organisation, authority and operational procedure of the Chamber of Accounting shall be determined by law.



Article 99


The monetary unit of Ukraine is the hryvnia.


To ensure the stability of the monetary unit is the major function of the central bank of the State - the National Bank of Ukraine.



Article 100


The Council of the National Bank of Ukraine elaborates the basic principles of monetary and credit policy and exercises control over its execution.


The legal status of the Council of the National Bank of Ukraine is determined by law.



Article 101


The Authorised Human Rights Representative of the Verkhovna Rada of Ukraine exercises parliamentary control over the observance of constitutional human and citizens' rights and freedoms.



Chapter V. President of Ukraine



Article 102


The President of Ukraine is the Head of State and acts in its name.


The President of Ukraine is the guarantor of state sovereignty and territorial indivisibility of Ukraine, the observance of the Constitution of Ukraine and human and citizens' rights and freedoms.



Article 103


The President of Ukraine is elected by the citizens of Ukraine for a five-year term, on the basis of universal, equal and direct suffrage, by secret ballot.


A citizen of Ukraine who has attained the age of thirty-five, has the right to vote, has resided in Ukraine for the past ten years prior to the day of elections, and has command of the state language, may be elected as the President of Ukraine.


One and the same person shall not be the President of Ukraine for more than two consecutive terms.


The President of Ukraine shall not have another representative mandate, hold office in bodies of state power or in associations of citizens, and also perform any other paid or entrepreneurial activity, or be a member of an administrative body or board of supervisors of an enterprise that is aimed at making profit.


Regular elections of the President of Ukraine are held on the last Sunday of March of the fifth year of the term of authority of the President of Ukraine. In the event of pre-term termination of authority of the President of Ukraine, elections of the President of Ukraine are held within ninety days from the date of termination of the authority.


The procedure for conducting elections of the President of Ukraine is established by law.



Article 104


The newly-elected President of Ukraine assumes office no later than in thirty days after the official announcement of the election results, from the moment of taking the oath to the people at a ceremonial meeting of the Verkhovna Rada of Ukraine.


The Chairman of the Constitutional Court of Ukraine administers the oath to the President of Ukraine.


The President of Ukraine takes the following oath:


"I, (name and surname), elected by the will of the people as the President of Ukraine, assuming this high office, do solemnly swear allegiance to Ukraine. I pledge with all my undertakings to protect the sovereignty and independence of Ukraine, to provide for the good of the Motherland and the welfare of the Ukrainian people, to protect the rights and freedoms of citizens, to abide by the Constitution of Ukraine and the laws of Ukraine, to exercise my duties in the interests of all compatriots, and to enhance the prestige of Ukraine in the world."


The President of Ukraine, elected by special elections, takes the oath within five days after the official announcement of the election results.



Article 105


The President of Ukraine enjoys the right of immunity during the term of authority.


Persons guilty of offending the honour and dignity of the President of Ukraine are brought to responsibility on the basis of the law.


The title of President of Ukraine is protected by law and is reserved for the President for life, unless the President of Ukraine has been removed from office by the procedure of impeachment.



Article 106


The President of Ukraine:







1.
ensures state independence, national security and the legal succession of the state;






2.
addresses the people with messages and the Verkhovna Rada of Ukraine with annual and special messages on the domestic and foreign situation of Ukraine;






3.
represents the state in international relations, administers the foreign political activity of the State, conducts negotiations and concludes international treaties of Ukraine;






4.
adopts decisions on the recognition of foreign states;






5.
appoints and dismisses heads of diplomatic missions of Ukraine to other states and to international organisations; accepts credentials and letters of recall of diplomatic representatives of foreign states;






6.
designates an All-Ukrainian referendum regarding amendments to the Constitution of Ukraine in accordance with Article 156 of this Constitution, proclaims an All-Ukrainian referendum on popular initiative;






7.
designates special elections to the Verkhovna Rada of Ukraine within the terms established by this Constitution;






8.
terminates the authority of the Verkhovna Rada of Ukraine in cases specified by this Constitution;






9.
puts forward, upon the proposal by the parliamentary coalition formed in the Verkhovna Rada of Ukraine as provided for by Article 83 of the Constitution of Ukraine, the submission on the appointment by the Verkhovna Rada of Ukraine of the Prime Minister of Ukraine, no later than fifteen days after the receipt of such a proposal;






10.
puts forward to the Verkhovna Rada of Ukraine the submission on the appointment of the Minister of Defence of Ukraine and the Minister of Foreign Affairs of Ukraine;






11.
appoints to office and dismisses the Prosecutor General upon the consent of the Verkhovna Rada of Ukraine;






12.
appoints and dismisses one-half of the composition of the Council of the National Bank of Ukraine;






13.
appoints and dismisses one-half of the composition of the National Council of Ukraine on Television and Radio Broadcasting;






14.
puts forward to the Verkhovna Rada of Ukraine the submission on the appointment to office and dismissal from office of the Head of the Security Service of Ukraine;






15.
suspends the operation of acts by the Cabinet of Ministers of Ukraine on grounds of their inconsistency with this Constitution and challenges concurrently the constitutionality of such acts before the Constitutional Court of Ukraine;






16.
revokes acts of the Council of Ministers of the Autonomous Republic of Crimea;






17.
is the Commander-in-Chief of the Armed Forces of Ukraine; appoints to office and dismisses from office the high command of the Armed Forces of Ukraine and other military formations; administers in the spheres of national security and defence of the State;






18.
heads the Council of National Security and Defence of Ukraine;






19.
puts forward to the Verkhovna Rada of Ukraine the submission on the declaration of a state of war, and, in case of armed aggression against Ukraine, adopts a decision on the use of the Armed Forces of Ukraine and other military formations established in accordance with laws of Ukraine;






20.
adopts a decision in accordance with the law on the general or partial mobilisation and the introduction of martial law in Ukraine or in its particular areas, in the event of a threat of aggression, danger to the state independence of Ukraine;






21.
adopts a decision, in the event of necessity, on the introduction of a state of emergency in Ukraine or in its particular areas, and also in the event of necessity, declares certain areas of Ukraine as zones of an ecological emergency situation — with subsequent confirmation of these decisions by the Verkhovna Rada of Ukraine;






22.
appoints to office one-third of the composition to the Constitutional Court of Ukraine;






23.
establishes courts by the procedure determined by law;






24.
confers high military ranks, high diplomatic and other high special ranks and class orders;






25.
confers state awards; establishes presidential distinctions and confers them;






26.
adopts decisions on the acceptance for citizenship of Ukraine and the termination of citizenship of Ukraine, and on the granting of asylum in Ukraine;






27.
grants pardons;






28.
creates, within the limits of the funds envisaged in the State Budget of Ukraine, consultative, advisory and other subsidiary bodies and services for the exercise of his or her authority;






29.
signs laws adopted by the Verkhovna Rada of Ukraine;






30.
has the right to veto laws adopted by the Verkhovna Rada of Ukraine (except for laws on amendments to the Constitution of Ukraine) with their subsequent return for repeat consideration by the Verkhovna Rada of Ukraine;






31.
exercises other powers determined by the Constitution of Ukraine.




The President of Ukraine shall not transfer his or her powers to other persons or bodies.


The President of Ukraine, on the basis and for the execution of the Constitution and the laws of Ukraine, issues decrees and directives that are mandatory for execution on the territory of Ukraine.


Acts of the President of Ukraine, issued within the limits of authority as envisaged in subparagraphs 5, 18, 21 of this Article, are countersigned by the Prime Minister of Ukraine and the Minister responsible for the act and its execution.



Article 107


The Council of National Security and Defence of Ukraine is the co-ordinating body to the President of Ukraine on issues of national security and defence.


The Council of National Security and Defence of Ukraine co-ordinates and controls the activity of bodies of executive power in the sphere of national security and defence.


The President of Ukraine is the Chairman of the Council of National Security and Defence of Ukraine.


The President of Ukraine forms the personal composition of the Council of National Security and Defence of Ukraine.


The Prime Minister of Ukraine, the Minister of Defence of Ukraine, the Head of the Security Service of Ukraine, the Minister of Internal Affairs of Ukraine and the Minister of Foreign Affairs of Ukraine, are ex officio members of the Council of Nation al Security and Defence of Ukraine.


The Chairman of the Verkhovna Rada of Ukraine may take part in the meetings of the Council of National Security and Defence of Ukraine.


Decisions of the Council of National Security and Defence of Ukraine are put into effect by decrees of the President of Ukraine.


The competence and functions of the Council of National Security and Defence of Ukraine are determined by law.



Article 108


The President of Ukraine exercises his or her powers until the assumption of office by the newly-elected President of Ukraine.


The powers of the President of Ukraine terminate prior to the expiration of term in cases of:







1.
resignation;






2.
inability to exercise his or her powers for reasons of health;






3.
removal from office by the procedure of impeachment;






4.
death.





Article 109


The resignation of the President of Ukraine enters into force from the moment he or she personally announces the statement of resignation at a meeting of the Verkhovna Rada of Ukraine.



Article 110


The inability of the President of Ukraine to exercise his or her authority for reasons of health shall be determined at a meeting of the Verkhovna Rada of Ukraine and confirmed by a decision adopted by the majority of its constitutional composition on the basis of a petition of the Supreme Court – on the appeal of the Verkhovna Rada of Ukraine, and a medical opinion.



Article 111


The President of Ukraine may be removed from office by the Verkhovna Rada of Ukraine by the procedure of impeachment, in the event that he or she commits state treason or other crime.


The issue of the removal of the President of Ukraine from office by the procedure of impeachment is initiated by the majority of the constitutional composition of the Verkhovna Rada of Ukraine.


To conduct the investigation, the Verkhovna Rada of Ukraine establishes a special temporary investigatory commission whose composition includes a special procurator and special investigators.


The conclusions and proposals of the temporary investigatory commission are considered at a meeting of the Verkhovna Rada of Ukraine.


For cause, the Verkhovna Rada of Ukraine, by no less than two-thirds of its constitutional composition, adopts a decision on the accusation of the President of Ukraine.


The decision on the removal of the President of Ukraine from office by the procedure of impeachment is adopted by the Verkhovna Rada of Ukraine by no less than three-quarters of its constitutional composition, after the review of the case by the Constitutional Court of Ukraine and the receipt of its opinion on the observance of the constitutional procedure of investigation and consideration of the case of impeachment, and the receipt of the opinion of the Supreme Court that the acts, of which the President of Ukraine is accused, contain elements of state treason or other crime.



Article 112


In the event of the pre-term termination of authority of the President of Ukraine in accordance with Articles 108, 109, 110 and 111 of this Constitution, the execution of duties of the President of Ukraine, for the period pending the elections and the assumption of office of the new President of Ukraine, is vested in the Chairman of the Verkhovna Rada of Ukraine. The Chairman of the Verkhovna Rada of Ukraine, for the period of executing the duties of the President of Ukraine, shall not exercise the powers envisaged by subparagraphs 2, 6, 8, 10-13, 22, 24, 25, 27 and 28 of Article 106 of the Constitution of Ukraine.



Chapter VI. Cabinet of Ministers of Ukraine; Other Bodies of Executive Power



Article 113


The Cabinet of Ministers of Ukraine is the highest body in the system of bodies of executive power.


The Cabinet of Ministers of Ukraine is responsible to the President of Ukraine and the Verkhovna Rada of Ukraine and is under the control of and accountable to the Verkhovna Rada of Ukraine within the limits envisaged in the Constitution of Ukraine.


The Cabinet of Ministers of Ukraine is guided in its activity by the Constitution and the laws of Ukraine and by the acts of the President of Ukraine and resolutions made by the Verkhovna Rada of Ukraine in accordance with the Constitution and the laws of Ukraine.



Article 114


The Cabinet of Ministers of Ukraine is composed of the Prime Minister of Ukraine, the First Vice Prime Minister, Vice Prime Ministers and Ministers.


The Prime Minister of Ukraine is appointed by the Verkhovna Rada of Ukraine upon the submission by the President of Ukraine.


The name of a candidate for the office of the Prime Minister of Ukraine is put forward by the President of Ukraine upon the proposal by the parliamentary coalition formed in the Verkhovna Rada of Ukraine as provided for in Article 83 of the Constitution of Ukraine or by a parliamentary faction whose National Deputies of Ukraine make up a majority of the constitutional composition of the Verkhovna Rada of Ukraine.


The Minister of Defence of Ukraine and the Minister of Foreign Affairs of Ukraine are appointed by the Verkhovna Rada of Ukraine upon the submission by the President of Ukraine; the other members of the Cabinet of Ministers of Ukraine are appointed by the Verkhovna Rada of Ukraine upon the submission by the Prime Minister of Ukraine.


The Prime Minister of Ukraine manages the work of the Cabinet of Ministers of Ukraine and directs it for the implementation of the Programme of Activity of the Cabinet of Ministers of Ukraine adopted by the Verkhovna Rada of Ukraine.



Article 115


The Cabinet of Ministers of Ukraine divests itself of its powers before the newly elected Verkhovna Rada of Ukraine.


The Prime Minister of Ukraine, other members of the Cabinet of Ministers of Ukraine, have the right to announce their resignation to the Verkhovna Rada of Ukraine.


The resignation of the Prime Minister of Ukraine or the adoption by the Verkhovna Rada of Ukraine of a resolution of no confidence in the Cabinet of Ministers of Ukraine shall result in the resignation of the entire Cabinet of Ministers of Ukraine. In such cases, the Verkhovna Rada of Ukraine shall form a new Cabinet of Ministers of Ukraine within the terms and under the procedure provided for by this Constitution.


The Cabinet of Ministers of Ukraine that has divested itself of its powers before the newly elected Verkhovna Rada of Ukraine or whose resignation has been accepted by the Verkhovna Rada of Ukraine shall continue to exercise its powers until the newly formed Cabinet of Ministers of Ukraine starts its work.



Article 116


The Cabinet of Ministers of Ukraine:







1.
ensures the state sovereignty and economic independence of Ukraine, the implementation of domestic and foreign policy of the State, the execution of the Constitution and the laws of Ukraine, and the acts of the President of Ukraine;






2.
takes measures to ensure human and citizens' rights and freedoms;






3.
ensures the implementation of financial, pricing, investment and taxation policy; the policy in the spheres of labour and employment of the population, social security, education, science and culture, environmental protection, ecological safety and the utilisation of nature;






4.
elaborates and implements national programmes of economic, scientific and technical, and social and cultural development of Ukraine;






5.
ensures equal conditions of development of all forms of ownership; administers the management of objects of state property in accordance with the law;






6.
elaborates the draft law on the State Budget of Ukraine and ensures the implementation of the State Budget of Ukraine approved by the Verkhovna Rada of Ukraine, and submits a report on its implementation to the Verkhovna Rada of Ukraine;






7.
takes measures to ensure the defence capability and national security of Ukraine, public order and to combat crime;






8.
organises and ensures the implementation of the foreign economic activity of Ukraine, and the operation of customs;






9.
directs and co-ordinates the operation of ministries and other bodies of executive power;






9-1.
sets up, re-organises, and liquidates, in accordance with law, ministries and other central bodies of executive power, acting therewith within the limits of funds allocated for the maintenance of bodies of executive power;






9-2.
appoints to office and dismisses from office, upon the submission by the Prime Minister of Ukraine, the heads of central bodies of executive power who are not members of the Cabinet of Ministers of Ukraine;






10.
exercises other powers determined by the Constitution and the laws of Ukraine.





Article 117


The Cabinet of Ministers of Ukraine, within the limits of its competence, issues resolutions and orders that are mandatory for execution.


Acts of the Cabinet of Ministers of Ukraine are signed by the Prime Minister of Ukraine.


Normative legal acts of the Cabinet of Ministers of Ukraine, ministries and other central bodies of executive power, are subject to registration through the procedure established by law.



Article 118


The executive power in oblasts, districts, and in the Cities of Kyiv and Sevastopol is exercised by local state administrations.


Particular aspects of the exercise of executive power in the Cities of Kyiv and Sevastopol are determined by special laws of Ukraine.


The composition of local state administrations is formed by heads of local state administrations.


Heads of local state administrations are appointed to office and dismissed from office by the President of Ukraine upon the submission of the Cabinet of Ministers of Ukraine.


In the exercise of their duties, the heads of local state administrations are responsible to the President of Ukraine and to the Cabinet of Ministers of Ukraine, and are accountable to and under the control of bodies of executive power of a higher level.


Local state administrations are accountable to and under the control of councils in the part of the authority delegated to them by the respective district or oblast councils.


Local state administrations are accountable to and under the control of the bodies of executive power of a higher level.


Decisions of the heads of local state administrations that contravene the Constitution and the laws of Ukraine, other acts of legislation of Ukraine, may be revoked by the President of Ukraine or by the head of the local state administration of a higher level, in accordance with the law.


An oblast or district council may express no confidence in the head of the respective local state administration, on which grounds the President of Ukraine adopts a decision and provides a substantiated reply.


If two-thirds of the deputies of the composition of the respective council express no confidence in the head of a district or oblast state administration, the President of Ukraine adopts a decision on the resignation of the head of the local state administration.



Article 119


Local state administrations on their respective territory ensure:







1.
the execution of the Constitution and the laws of Ukraine, acts of the President of Ukraine, acts of the Cabinet of Ministers of Ukraine and other bodies of executive power;






2.
legality and legal order; the observance of laws and freedoms of citizens;






3.
the implementation of national and regional programmes for socio-economic and cultural development, programmes for environmental protection, and also — in places of compact residence of indigenous peoples and national minorities — programmes for their national and cultural development;






4.
the preparation and implementation of respective oblast and district budgets;






5.
the report on the implementation of respective budgets and programmes;






6.
interaction with bodies of local self-government;






7.
the realisation of other powers vested by the state and also delegated by the respective councils.





Article 120


Members of the Cabinet of Ministers of Ukraine and chief officers of central and local bodies of executive power do not have the right to combine their official activity with other work (except for teaching, scientific and creative activity outside of working hours), or to be members of a governing body or supervisory council of an enterprise or profit-seeking organisation.


The organisation, authority and operational procedure of the Cabinet of Ministers of Ukraine, and other central and local bodies of executive power, are determined by the Constitution and the laws of Ukraine.



Chapter VII. Prosecution Office


(Repealed).



Article 121


(Repealed).



Article 122


(Repealed).



Article 123


(Repealed).



Chapter VIII. Justice



Article 124


Justice in Ukraine is administered exclusively by courts.


Delegation of court's functions as well as appropriation of these functions by other  bodies or officials is not permitted.


The jurisdiction of the courts covers any legal dispute and any criminal charge. Courts consider also other matters in cases prescribed by the law.


Mandatory pre-trial dispute resolution procedures may be provided for in the law.


The people directly participate in the administration of justice through jurors.


Ukraine may recognise the jurisdiction of the International Criminal Court as provided for by the Rome Statute of the International Criminal Court (paragraph six of Article 124 becomes effective from June 30, 2019).



Article 125


The judiciary system in Ukraine is based on the principles of territoriality and  specialisation and is defined by the law.


Court is established, reorganised and dissolved by law, which draft shall be submitted to the Verkhovna Rada of Ukraine by the President of Ukraine after consultation with the High Council of Justice.


The Supreme Court is the highest court in the system of judiciary in Ukraine.


Higher specialised courts may function in accordance with the law.


Administrative courts function to protect human rights, freedoms, and interests of a person in the sphere of public law.


Establishment of extraordinary and special courts is not permitted.



Article 126


Independence and inviolability of a judge are guaranteed by the Constitution and laws of Ukraine.


Any influence on a judge is prohibited.


Judge shall not be detained or kept under custody or under arrest without the consent of the High Council of Justice until a guilty verdict is rendered by a court, except for detention of a judge caught committing serious or grave crime or immediately after it.


Judge is not held liable for the court decision rendered by him or her, except the cases of committing a crime or a disciplinary offence.


Judge holds an office for an unlimited term.


The grounds to dismiss a judge are the following:







1.
inability to exercise his or her authority for health reasons;






2.
violation by a judge of the incompatibility requirements;






3.
commission by him or her of a serious disciplinary offence, flagrant or permanent disregard of his or her duties incompatible with the status of judge or reveal his or her non-conformity with being in the office;






4.
submission of a statement of resignation or voluntary dismissal from office;






5.
refusal to be removed from one court to another in case the court in which a judge holds the office is to be dissolved or reorganised;






6.
violation of the obligation to justify the legality of the origin of property.




The powers of a judge shall be terminated in case of:







1.
the judge's attainment of the age of sixty-five;






2.
termination of Ukraine's citizenship or acquiring by a judge citizenship of another state;






3.
taking effect of a court decision on recognition or declaration of a judge missing or dead, or on recognition of a judge to be legally incapable or partially legally incapable;






4.
death of a judge;






5.
taking effect of a guilty verdict against him or her for committing a crime.




The State ensures the personal security of a judge and members of his or her family.



Article 127


Justice is administered by judges. In cases prescribed by law justice is administered with participation of jurors.


Judge shall not belong to political parties, trade unions, take part in any political activity, hold a representative mandate, occupy any other paid office, engage in other paid work except academic, teaching or creative activity.


A citizen of Ukraine, not younger than the age of thirty and not older than sixty-five, who has a higher legal education and has professional experience in the sphere of law for no less than five years, is competent, honest and has command of the state language may be appointed to the office of a judge. Additional requirements to be appointed to the office of a judge may be provided for in the law.


As for judges of specialised courts other requirements with regard to education and professional experience may be provided by law.



Article 128


Judge is appointed to office by the President of Ukraine on submission of the High Council of Justice according to the procedure prescribed by law.


Judge is appointed on competition basis, except the cases provided for in the law.


The Chairperson of the Supreme Court is elected to office and dismissed at the Plenary Sitting of the Supreme Court by secret ballot, according to the procedure prescribed by law.



Article 129


While administering justice, a judge is independent and governed by the rule of  law.


The main principles of justice are:







1.
equality of all participants in a trial before the law and the court;






2.
ensuring the guilt to be proved;






3.
adversarial procedure and freedom of the parties to present their evidence to the court and to prove the weight of evidence before the court;






4.
exercising public prosecution by the prosecutor in court;






5.
ensuring to an accused the right to defence;






6.
openness of a trial and its complete recording by technical means;






7.
reasonable time of case consideration by a court;






8.
ensuring the right to appeal and, in cases prescribed by law, the right to cassation of court decision;






9.
the legally binding nature of a court decision.




Other principles of justice can be determined by law.


Justice is administered by a single judge, by a panel of judges, or by jurors.


Persons found guilty of contempt of court or against a judge shall be held legally liable".



Article 129-1


A court renders the decision in the name of Ukraine. The court decision is legally binding and is to be enforced.


The State ensures that a court decision is enforced according to the procedure prescribed by law.


The court supervises the enforcement of the court decision.



Article 130


The State ensures funding and proper conditions for the operation of courts and the activity of judges.


Expenditures for the maintenance of courts are allocated separately in the State Budget of Ukraine, taking into account proposals of the High Council of Justice.


Remuneration of judges is defined by the law on judiciary.



Article 130-1


Judicial self-governance operates pursuant to the law protecting professional interests of judges and deciding internal activity of the courts.



Article 131


In Ukraine, the High Council of Justice functions which:







1.
presents submission for the appointment of a judge to office;






2.
decides on the violation by a judge or a prosecutor of the incompatibility requirements;






3.
reviews complaints on decisions of the relevant body imposing disciplinary liability on a judge or a prosecutor;






4.
decides on dismissal of a judge from office;






5.
grants consent for detention of a judge or keeping him or her under custody;






6.
decides on temporal withdrawal of the authority of a judge to administer justice;






7.
takes measures to ensure independence of judges;






8.
decides on transfer of a judge;






9.
exercises other powers defined by the Constitution and laws of Ukraine.




The High Council of Justice consists of twenty-one members: ten of them are elected by the Congress of Judges of Ukraine among judges or retired judges; two of them are appointed by the President of Ukraine; two of them are elected by the Verkhovna Rada of Ukraine; two of them are elected by the Congress of Advocates of Ukraine; two of them are elected by the All-Ukrainian Conference of Public Prosecutors; two of them are elected by the Congress of Representatives of Law Schools and Law Academic Institutions.


The procedure for election (appointment) of members of the High Council of Justice to office is prescribed by law.


The Chairperson of the Supreme Court is a member of the High Council of Justice ex officio.


Term of the office for elected (appointed) members of the High Council of Justice is four years. The same person cannot hold the office of a member of the High Council of Justice for two consecutive terms.


A member of the High Council of Justice shall not belong to political parties, trade unions, take part in any political activity, hold a representative mandate, occupy any other paid office (except for the office of the Chairperson of the Supreme Court), engage in other paid work except academic, teaching or creative activity.


Member of the High Council of Justice shall be a legal professional and meet the requirement of political neutrality.


Additional requirements for member of the High Council of Justice may be provided for in the law.


The High Council of Justice is competent if not less than fifteen its members, the majority of whom being judges, are elected (appointed).


In the system of the judiciary, according to the law, there are established bodies and institutions which provide selection of judges, prosecutors, their professional training, assessment, consider disciplinary responsibility cases, provide financial and organisational support for the courts.



Article 131-1


In Ukraine, public prosecutor's office functions which exercises:







1.
public prosecution in the court;






2.
organisation and procedural leadership during pre-trial investigation, decision of other matters in criminal proceeding in accordance with the law, supervision of undercover and other investigative and search activities of law enforcement agencies;






3.
representation of interests of the State in the court in exceptional cases and under procedure prescribed by law.




Organisation and functioning of the public prosecutor's office is determined by law.


Public prosecutor's office in Ukraine is headed by the Prosecutor General who is appointed to office and dismissed by the President of Ukraine on the consent of the Verkhovna Rada of Ukraine.


The term of the office of the Prosecutor General is six years. The same person can not hold the office of the Prosecutor General for two consecutive terms.


The Prosecutor General is early dismissed from his or her office exclusively in cases and on grounds prescribed by this Constitution and law.



Article 131-2


In Ukraine, the bar is functioning to provide professional legal assistance.


The independence of the bar is guaranteed.


The fundamentals of organisation and functioning of the bar and advocates' activity in Ukraine is defined by law.


Only an advocate represents another person before the court and defends a person against prosecution.


Exceptions for representation before the court in labour disputes, social rights protection disputes, disputes related to elections and referendums or in disputes of minor importance, and for representation before the court of minors or adolescents, declared by court legally incapable or partially legally incapable can be determined by law.



Chapter IX. Territorial Structure of Ukraine



Article 132


The territorial structure of Ukraine is based on the principles of unity and indivisibility of the state territory, the combination of centralisation and decentralisation in the exercise of state power, and the balanced socio-economic development of regions that takes into account their historical, economic, ecological, geographical and demographic characteristics, and ethnic and cultural traditions.



Article 133


The system of the administrative and territorial structure of Ukraine is composed of the Autonomous Republic of Crimea, oblasts, districts, cities, city districts, settlements and villages.


Ukraine is composed of the Autonomous Republic of Crimea, Vinnytsia Oblast, Volyn Oblast, Dnipropetrovsk Oblast, Donetsk Oblast, Zhytomyr Oblast, Zakarpattia Oblast, Zaporizhia Oblast, Ivano-Frankivsk Oblast, Kyiv Oblast, Kirovohrad Oblast, Luhansk Oblast, Lviv Oblast, Mykolaiv Oblast, Odesa Oblast, Poltava Oblast, Rivne Oblast, Sumy Oblast, Ternopil Oblast, Kharkiv Oblast, Kherson Oblast, Khmelnytskyi Oblast, Cherkasy Oblast, Chernivtsi Oblast and Chernihiv Oblast, and the Cities of Kyiv and Sevastopol.


The Cities of Kyiv and Sevastopol have special status that is determined by the laws of Ukraine.



Chapter X. Autonomous Republic of Crimea



Article 134


The Autonomous Republic of Crimea is an inseparable constituent part of Ukraine and decides on the issues ascribed to its competence within the limits of authority determined by the Constitution of Ukraine.



Article 135


The Autonomous Republic of Crimea has the Constitution of the Autonomous Republic of Crimea that is adopted by the Verkhovna Rada of the Autonomous Republic of Crimea and approved by the Verkhovna Rada of Ukraine by no less than one-half of the constitutional composition of the Verkhovna Rada of Ukraine.


Normative legal acts of the Verkhovna Rada of the Autonomous Republic of Crimea and decisions of the Council of Ministers of the Autonomous Republic of Crimea shall not contradict the Constitution and the laws of Ukraine and are adopted in accordance with the Constitution of Ukraine, the laws of Ukraine, acts of the President of Ukraine and the Cabinet of Ministers of Ukraine, and for their execution.



Article 136


The representative body of the Autonomous Republic of Crimea is the Verkhovna Rada of the Autonomous Republic of Crimea, the deputies of which are elected on the basis of general, equal, direct vote by secret ballot. The term of authority of the Verkhovna Rada of the Autonomous Republic of Crimea, the deputies of which are elected at regular elections, is five years. The suspension of the authority of the Verkhovna Rada of the Autonomous Republic of Crimea results in the termination of the authorities of deputies.


The next election to the Verkhovna Rada of the Autonomous Republic of Crimea is held on the last Sunday of October of the fifth year of the authority the Verkhovna Rada of the Autonomous Republic of Crimea, elected at regular election.


The Verkhovna Rada of the Autonomous Republic of Crimea within the limits of its authority adopts decisions and resolutions that are mandatory for execution in the Autonomous Republic of Crimea.


The Council of Ministers of the Autonomous Republic of Crimea is the government of the Autonomous Republic of Crimea. The Head of the Council of Ministers of the Autonomous Republic of Crimea is appointed to office and dismissed by the Verkhovna Rada of the Autonomous Republic of Crimea upon the consent of the President of Ukraine.


The authority, the procedure for the formation and operation of the Verkhovna Rada of the Autonomous Republic of Crimea and of the Council of Ministers of the Autonomous Republic of Crimea, are determined by the Constitution of Ukraine and the laws of Ukraine, and by normative legal acts of the Verkhovna Rada of the Autonomous Republic of Crimea on issues ascribed to its authority.


In the Autonomous Republic of Crimea, justice is administered by courts of Ukraine.



Article 137


The Autonomous Republic of Crimea exercises normative regulation on the following issues:







1.
agriculture and forestry;






2.
land reclamation and mining;






3.
public works, crafts and trades; charity;






4.
city construction and housing management;






5.
tourism, hotel business, fairs;






6.
museums, libraries, theatres, other cultural establishments, historical and cultural preserves;






7.
public transportation, roadways, water supply;






8.
hunting and fishing;






9.
sanitary and hospital services.




For reasons of nonconformity of normative legal acts of the Verkhovna Rada of the Autonomous Republic of Crimea with the Constitution of Ukraine and the laws of Ukraine, the President of Ukraine may suspend these normative legal acts of the Verkhovna Rada of the Autonomous Republic of Crimea with a simultaneous appeal to the Constitutional Court of Ukraine in regard to their constitutionality.



Article 138


The competence of the Autonomous Republic of Crimea comprises:







1.
designating elections of deputies to the Verkhovna Rada of the Autonomous Republic of Crimea, approving the composition of the electoral commission of the Autonomous Republic of Crimea;






2.
organising and conducting local referendums;






3.
managing property that belongs to the Autonomous Republic of Crimea;






4.
elaborating, approving and implementing the budget of the Autonomous Republic of Crimea on the basis of the uniform tax and budget policy of Ukraine;






5.
elaborating, approving and realising programmes of the Autonomous Republic of Crimea for socio-economic and cultural development, the rational utilisation of nature, and environmental protection in accordance with national programmes;






6.
recognising the status of localities as resorts; establishing zones for the sanitary protection of resorts;






7.
participating in ensuring the rights and freedoms of citizens, national harmony, the promotion of the protection of legal order and public security;






8.
ensuring the operation and development of the state language and national languages and cultures in the Autonomous Republic of Crimea; protection and use of historical monuments;






9.
participating in the development and realisation of state programmes for the return of deported peoples;






10.
initiating the introduction of a state of emergency and the establishment of zones of an ecological emergency situation in the Autonomous Republic of Crimea or in its particular areas.




Other powers may also be delegated to the Autonomous Republic of Crimea by the laws of Ukraine.



Article 139


The Representative Office of the President of Ukraine, whose status is determined by the law of Ukraine, operates in the Autonomous Republic of Crimea.



Chapter XI. Local Self-Government



Article 140


Local self-government is the right of a territorial community — residents of a village or a voluntary association of residents of several villages into one village community, residents of a settlement, and of a city — to independently resolve issues of local character within the limits of the Constitution and the laws of Ukraine.


Particular aspects of the exercise of local self-government in the Cities of Kyiv and Sevastopol are determined by special laws of Ukraine.


Local self-government is exercised by a territorial community by the procedure established by law, both directly and through bodies of local self-government: village, settlement and city councils, and their executive bodies.


District and oblast councils are bodies of local self-government that represent the common interests of territorial communities of villages, settlements and cities.


The issue of organisation of the administration of city districts lies within the competence of city councils.


Village, settlement and city councils may permit, upon the initiative of residents, the creation of house, street, block and other bodies of popular self-organisation, and to assign them part of their own competence, finances and property.



Article 141


A village, settlement, city, district, oblast council is composed of deputies elected by residents of a village, settlement, city, district, oblast on the basis of universal, equal and direct suffrage, by secret ballot. The term of authority of a village, settlement, city, district, oblast council which deputies are elected on regular elections is five years. Termination of authority of a village, settlement, city, district, oblast council shall lead to termination of authority of deputies of the respective council.


Territorial communities elect on the basis of universal, equal and direct suffrage, by secret ballot, the head of village, settlement, city, respectively, who leads the executive body of the council and presides at its meetings. The term of authority of the head of village, settlement, city elected on regular elections is five years.


Regular elections of a village, settlement, city, district, oblast council, the heads of village, settlement, city take place on the last Sunday of October of the fifth year of the authority of the respective council or the respective head elected on regular elections.


The status of heads, deputies and executive bodies of a council and their authority, the procedure for their establishment, reorganisation and liquidation, are determined by law.


The chairman of a district council and the chairman of an oblast council are elected by the respective council and lead the executive staff of the council.



Article 142


The material and financial basis for local self-government is movable and immovable property, revenues of local budgets, other funds, land, natural resources owned by territorial communities of villages, settlements, cities, city districts, and also objects of their common property that are managed by district and oblast councils.


On the basis of agreement, territorial communities of villages, settlements and cities may join objects of communal property as well as budget funds, to implement joint projects or to jointly finance (maintain) communal enterprises, organisations and establishments, and create appropriate bodies and services for this purpose.


The State participates in the formation of revenues of the budget of local self-government and financially supports local self-government. Expenditures of bodies of local self-government, that arise from the decisions of bodies of state power, are compensated by the state.



Article 143


Territorial communities of a village, settlement and city, directly or through the bodies of local self-government established by them, manage the property that is in communal ownership; approve programmes of socio-economic and cultural development, and control their implementation; approve budgets of the respective administrative and territorial units, and control their implementation; establish local taxes and levies in accordance with the law; ensure the holding of local referendums and the implementation of their results; establish, reorganise and liquidate communal enterprises, organisations and institutions, and also exercise control over their activity; resolve other issues of local importance ascribed to their competence by law.


Oblast and district councils approve programmes for socio-economic and cultural development of the respective oblasts and districts, and control their implementation; approve district and oblast budgets that are formed from the funds of the state budget for their appropriate distribution among territorial communities or for the implementation of joint projects, and from the funds drawn on the basis of agreement from local budgets for the realisation of joint socioeconomic and cultural programmes, and control their implementation; resolve other issues ascribed to their competence by law.


Certain powers of bodies of executive power may be assigned by law to bodies of local self-government. The State finances the exercise of these powers from the State Budget of Ukraine in full or through the allocation of certain national taxes to the local budget, by the procedure established by law, transfers the relevant objects of state property to bodies of local self-government.


Bodies of local self-government, on issues of their exercise of powers of bodies of executive power, are under the control of the respective bodies of executive power.



Article 144


Bodies of local self-government, within the limits of authority determined by law, adopt decisions that are mandatory for execution throughout the respective territory.


Decisions of bodies of local self-government, for reasons of nonconformity with the Constitution or the laws of Ukraine, are suspended by the procedure established by law with a simultaneous appeal to a court.



Article 145


The rights of local self-government are protected by judicial procedure.



Article 146


Other issues of the organisation of local self-government, the formation, operation and responsibility of the bodies of local self-government, are determined by law.



Chapter XII. Constitutional Court of Ukraine



Article 147


The Constitutional Court of Ukraine decides on compliance of laws of Ukraine with the Constitution of Ukraine and, in cases prescribed by this Constitution, of other acts, provides official interpretation of the Constitution of Ukraine as well as exercises other authority in accordance with this Constitution.


The Constitutional Court of Ukraine acts on the basis of the principles of the rule of law, independence, collegiality, transparency, reasonableness and binding nature of its decisions and opinions.



Article 148


The Constitutional Court of Ukraine is composed of eighteen judges of the Constitutional Court of Ukraine.


The President of Ukraine, the Verkhovna Rada of Ukraine and the Congress of Judges of Ukraine each appoint six judges to the Constitutional Court of Ukraine.


Selection of candidates for the office of judge of the Constitutional Court of Ukraine is conducted on competitive basis under the procedure prescribed by the law.


A citizen of Ukraine who has command of the state language, attained the age of forty on the day of appointment, has a higher legal education and professional experience in the sphere of law no less than fifteen years, has high moral values and is a lawyer of recognised competence may be a judge of the Constitutional Court of Ukraine.


A judge of the Constitutional Court of Ukraine can not belong to political parties, trade unions, take part in any political activity, hold a representative mandate, occupy any other paid offices, perform other paid work, except academic, teaching or creative activities.


A judge of the Constitutional Court of Ukraine is appointed for nine years without the right of reappointment.


A judge of the Constitutional Court of Ukraine steps in his or her office as of the date of taking the oath at the special plenary sitting of the Court.


The Constitutional Court of Ukraine elects the Chairman among the judges of the Court at a special plenary sitting of the Court by secret ballot for one three-year term only.



Article 148-1


The State ensures funding and proper conditions for operation of the Constitutional Court of Ukraine. Expenditures for operation of the Court are allocated separately in the State budget of Ukraine, with account of the proposals of its Chairman.


Remuneration of judges of the Constitutional Court of Ukraine is defined by the law on the Constitutional Court of Ukraine.



Article 149


Independence and inviolability of a judge of the Constitutional Court of Ukraine are guaranteed by the Constitution and laws of Ukraine.


Any influence on a judge of the Constitutional Court of Ukraine is prohibited.


Judge of the Constitutional Court of Ukraine may not be detained or kept under custody or under arrest without the consent of the Constitutional Court of Ukraine until a guilty verdict is rendered by a court, except for detention of a judge caught committing serious or grave crime or immediately after it.


Judge of the Constitutional Court of Ukraine may not be held legally liable for voting on decisions or opinions of the Court, except the cases of committing a crime or a disciplinary offence.


The State ensures the personal security of a judge of the Constitutional Court of Ukraine and members of his or her family



Article 149-1


The authority of a judge of the Constitutional Court of Ukraine shall be terminated in case of:







1.
termination of the term of his or her office;






2.
his or her attainment of the age of seventy;






3.
termination of Ukraine's citizenship or acquiring by him or her the citizenship of another state;






4.
taking effect of a court's decision on recognition him or her missing or declaration him or her dead, or on recognition to be legally incapable or partially legally incapable;






5.
taking effect of a guilty verdict against him or her for committing a crime;






6.
death of a judge of the Constitutional Court of Ukraine.




The grounds for dismissal of a judge of the Constitutional Court of Ukraine are the following:







1.
inability to exercise his or her authority for health reasons;






2.
violation by him or her of incompatibility requirements;






3.
commission by him or her of a serious disciplinary offence, flagrant or permanent disregard of his or her duties which are incompatible with the status of judge of the Court or has proved non-conformity with being in the office;






4.
submission by a judge of statement of resignation or of voluntary dismissal from office.




Dismissal of a judge of the Constitutional Court of Ukraine from his or her office is decided by not less than two-thirds of its constitutional composition.



Article 150


The authority of the Constitutional Court of Ukraine comprises:







1.
deciding on issues of conformity with the Constitution of Ukraine (constitutionality) of the following:









•
laws and other legal acts of the Verkhovna Rada of Ukraine;






•
acts of the President of Ukraine;






•
acts of the Cabinet of Ministers of Ukraine;






•
legal acts of the Verkhovna Rada of the Autonomous Republic of Crimea.






2.
the official interpretation of the Constitution of Ukraine and the laws of Ukraine;






3.
exercising other authority defined by the Constitution of Ukraine.




Matters under sub-paragraphs 1, 2 of paragraph one of this Article are considered upon the constitutional petitions of: the President of Ukraine; not less than forty-five People's Deputies of Ukraine; the Supreme Court; Authorised Human Rights Representative of the Verkhovna Rada of Ukraine; the Verkhovna Rada of the Autonomous Republic of Crimea.



Article 151


The Constitutional Court of Ukraine, upon submission of the President of Ukraine or not less than forty-five People's Deputies of Ukraine, or the Cabinet of Ministers of Ukraine, provides opinions on compliance with the Constitution of Ukraine of international treaties of Ukraine that are in effect, or the international treaties submitted to the Verkhovna Rada of Ukraine for granting agreement on their binding nature.


The Constitutional Court of Ukraine upon submission of the President of Ukraine or not less than forty-five People's Deputies of Ukraine provides opinions on compliance with the Constitution of Ukraine (constitutionality) of questions that are proposed to be put for the all-Ukrainian referendum upon people's initiative.


The Constitutional Court of Ukraine upon the submission of the Verkhovna Rada of Ukraine provides an opinion on the observance of the constitutional procedure of investigation and consideration of the case on removing the President of Ukraine from office by the impeachment procedure.



Article 151-1


The Constitutional Court of Ukraine decides on compliance with the Constitution of Ukraine (constitutionality) of a law of Ukraine upon constitutional complaint of a person alleging that the law of Ukraine applied to render a final court decision in his or her case contravenes the Constitution of Ukraine. A constitutional complaint may be lodged after exhaustion of all other domestic legal remedies.



Article 151-2


Decisions and opinions adopted by the Constitutional Court of Ukraine shall be binding, final and may not be challenged.



Article 152


Laws and other acts are declared unconstitutional in whole or in part by the decision of the Constitutional Court of Ukraine, in the event that they do not conform to the Constitution of Ukraine, or if there was a violation of the procedure for their consideration, adoption or their entry into force established by the Constitution of Ukraine.


Laws, other acts, or their separate provisions, declared unconstitutional, lose legal force from the day the Constitutional Court of Ukraine adopts the decision on their unconstitutionality unless otherwise established by the decision itsef but not earlier that the day of its adoption.


Material or moral damages, inflicted on natural or legal persons by the acts and actions declared unconstitutional, are compensated by the State under the procedure established by law.



Article 153


Organisation and operation of the Constitutional Court of Ukraine, status of judges of the Court, grounds to apply to the Court and application procedure, procedure of case consideration and enforcement of decisions of the Court are defined by the Constitution of Ukraine and law.



Chapter XIII. Introducing Amendments to the Constitution of Ukraine



Article 154


A draft law on introducing amendments to the Constitution of Ukraine may be submitted to the Verkhovna Rada of Ukraine, by the President of Ukraine, or by no fewer National Deputies of Ukraine than one-third of the constitutional composition of the Verkhovna Rada of Ukraine.



Article 155


A draft law on introducing amendments to the Constitution of Ukraine, with the exception of Chapter I - "General Principles," Chapter III - "Elections; Referendum," and Chapter XIII - "Introducing Amendments to the Constitution of Ukraine," previously adopted by the majority of the constitutional composition of the Verkhovna Rada of Ukraine, is deemed to be adopted, if at the next regular session of the Verkhovna Rada of Ukraine, no less than two-thirds of the constitutional composition of the Verkhovna Rada of Ukraine have voted in favour thereof.



Article 156


A draft law on introducing amendments to Chapter I - "General Principles," Chapter III - "Elections. Referendum," and Chapter XIII - "Introducing Amendments to the Constitution of Ukraine," is submitted to the Verkhovna Rada of Ukraine by the President of Ukraine, or by no less than two-thirds of the constitutional composition of the Verkhovna Rada of Ukraine, and on the condition that it is adopted by no less than two-thirds of the constitutional composition of the Verkhovna Rada of Ukraine, and is approved by an All-Ukrainian referendum designated by the President of Ukraine.


The repeat submission of a draft law on introducing amendments to Chapters I, III and XIII of this Constitution on one and the same issue is possible only to the Verkhovna Rada of Ukraine of the next convocation.



Article 157


The Constitution of Ukraine shall not be amended, if the amendments foresee the abolition or restriction of human and citizens' rights and freedoms, or if they are oriented toward the liquidation of the independence or violation of the territorial indivisibility of Ukraine.


The Constitution of Ukraine shall not be amended in conditions of martial law or a state of emergency.



Article 158


The draft law on introducing amendments to the Constitution of Ukraine, considered by the Verkhovna Rada of Ukraine and not adopted, may be submitted to the Verkhovna Rada of Ukraine no sooner than one year from the day of the adoption of the decision on this draft law.


Within the term of its authority, the Verkhovna Rada of Ukraine shall not amend twice the same provisions of the Constitution.



Article 159


A draft law on introducing amendments to the Constitution of Ukraine is considered by the Verkhovna Rada of Ukraine upon the availability of an opinion of the Constitutional Court of Ukraine on the conformity of the draft law with the requirements of Articles 157 and 158 of this Constitution.



Chapter XIV. Final Provisions



Article 160


The Constitution of Ukraine enters into force from the day of its adoption.



Article 161


The day of adoption of the Constitution of Ukraine is a national holiday - the Day of the Constitution of Ukraine.



Chapter XV. Transitional Provisions




1. Laws and other normative acts, adopted prior to this Constitution entering into force, are in force in the part that does not contradict the Constitution of Ukraine.




2. After the adoption of the Constitution of Ukraine, the Verkhovna Rada of Ukraine exercises the authority envisaged by this Constitution.


Regular elections to the Verkhovna Rada of Ukraine shall be held in March 1998.




3. Regular elections of the President of Ukraine shall be held on the last Sunday of October 1999.




4. The President of Ukraine, within three years after the Constitution of Ukraine enters into force, has the right to issue decrees approved by the Cabinet of Ministers of Ukraine and signed by the Prime-Minister of Ukraine on economic issues not regulated by laws, with simultaneous submission of the respective draft law to the Verkhovna Rada of Ukraine, by the procedure established by Article 93 of this Constitution.


Such a decree of the President of Ukraine takes effect, if within thirty calendar days from the day of submission of the draft law (except the days between sessions), the Verkhovna Rada of Ukraine does not adopt the law or does not reject the submitted draft law by the majority of its constitutional composition, and is effective until a law adopted by the Verkhovna Rada of Ukraine on these issues enters into force.




5. The Cabinet of Ministers of Ukraine is formed in accordance with this Constitution within three months after its entry into force.




6. The Constitutional Court of Ukraine is formed in accordance with this Constitution, within three months after its entry into force. Prior to the creation of the Constitutional Court of Ukraine, the interpretation of laws is performed by the Verkhovna Rada of Ukraine.




7. Heads of local state administrations, upon entry of this Constitution into force, acquire the status of heads of local state administrations in accordance with Article 118 of this Constitution, and after the election of chairmen of the respective councils, tender resignations from office of the chairmen of these councils.




8. Village, settlement and city councils and the chairmen of these councils, upon entry of this Constitution of Ukraine into force, exercise the authority as determined by it, until the election of the new composition of these councils in March 1998.


District and oblast councils, elected prior to the entry of this Constitution into force, exercise the authority as determined by it, until the formation of the new composition of these councils in accordance with the Constitution of Ukraine.


City district councils and their chairmen, upon entry of this Constitution into force, exercise their authority in accordance with the law.




9. The Prosecution Office, in accordance with effective laws, continues to perform the function of pre-trial investigation until the agencies, to which the function is transferred under the law, will have been launched, and continue to perform the function of supervision the observance of laws while enforcing court decisions in criminal cases, while application of other measures of coercion related to the restraint of personal freedom of citizens, until the law on establishment of a dual system of regular penitentiary inspections takes effect.




10. Prior to the adoption of laws determining the particular aspects of the exercise of executive power in the Cities of Kyiv and Sevastopol in accordance with Article 118 of this Constitution, the executive power in these cities is exercised by the respective city administrations.




11. Article 99, paragraph one of this Constitution shall enter into force after the introduction of the national monetary unit — the hryvnia.




12. The Supreme Court of Ukraine and the High Court of Arbitration of Ukraine exercise their authority in accordance with the legislation of Ukraine that is in force, until the formation in Ukraine of a system of courts of general jurisdiction, in accordance with Article 125 of this Constitution, but for no more than five years.


Judges of all courts in Ukraine, elected or appointed prior to the day of entry of this Constitution into force, continue to exercise their authority in accordance with the legislation in force, until the expiration of the term for which they were elected or appointed.


Judges whose authority has terminated on the day this Constitution enters into force, continue to exercise their authority for the period of one year.




13. The current procedure for arrest, holding in custody and detention of persons suspected of committing a crime, and also for the examination and search of a dwelling place or other possessions of a person, is preserved for five years after this Constitution enters into force.




14. The use of existing military bases on the territory of Ukraine for the temporary stationing of foreign military formations is possible on the terms of lease, by the procedure determined by the international treaties of Ukraine ratified by the Verkhovna Rada of Ukraine.




15. Regular elections of the Verkhovna Rada of Ukraine after restoration of provisions of the Constitution of Ukraine in the wording of June 28, 1996 upon the Decision of the Constitutional Court of Ukraine dated September 30, 2010 No. 20-rp/2010 in the case on observance of the procedure of introducing amendments to the Constitution of Ukraine are held on the last Sunday of October of 2012.




16. Regular elections of the President of Ukraine after restoration of the provisions of the Constitution of Ukraine in the wording of June 28, 1996 upon the Decision of the Constitutional Court of Ukraine dated September 30, 2010 No. 20-rp/2010 in the case on observance of the procedure of introducing amendments to the Constitution of Ukraine are held on the last Sunday of March of 2015.




16-1. Upon taking effect of the Law of Ukraine "On Introducing Amendments to the Constitution of Ukraine (as to justice):







1.
prior to the establishment of the High Council of Justice (Vyshcha Rada Pravosuddia) its authority is exercised by the High Council of Justice (Vyshcha Rada Yustytsii). The High Council of Justice (Vyshcha Rada Pravosuddia) is established through reorganising of the High Council of Justice (Vyshcha Rada Yustytsii). Prior to election (appointment) of members of the High Council of Justice (Vyshcha Rada Pravosuddia) it is composed of members of the High Council of Justice (Vyshcha Rada Yustytsii) during their term in office, but no longer than by April 30, 2019. Election (appointment) of members of the High Council of Justice (Vyshcha Rada Pravosuddia) is conducted not later than by April 30, 2019;






2.
authority of judges appointed for a five-year term terminate with the expiration of the term for which they were appointed. Such judges may be appointed to the office of judge according to the procedure prescribed by law;






3.
judges who were elected for unlimited term shall exercise their authority until dismissal or termination of their authority on grounds defined in the Constitution of Ukraine;






4.
conformity with being in the office of a judge, who was appointed to the office for a five-year term or elected for unlimited term, before the Law of Ukraine "On Introducing Amendments to the Constitution of Ukraine (as to justice)" taking effect, should be assessed according to the procedure prescribed by law. Nonconformity of the judge with being in the office based on criteria of competence, professional ethics, or honesty, or refusal of the judge from such assessment shall constitute the ground to dismiss a judge. Procedure and exclusive grounds for appeal against the decision on dismissal of a judge resulted from the assessment shall be established by law;






5.
in cases of reorganisation or dissolution of particular courts, established before the Law of Ukraine "On Introduing Amendments to the Constitution of Ukraine (as to justice)" taking effect, judges concerned have the right to retire or apply for a new position through a competition according to the procedure prescribed by law. Specifics of the transfer of a judge to another court may be prescribed by law;






6.
until new administrative and territorial system of Ukraine is implemented according to the amendments to the Constitution of Ukraine as to decentralisation, but not later than by December 31, 2017, the establishment, reorganisation, and dissolution of courts is conducted by the President of Ukraine on the basis and under the procedure prescribed by the law;






7.
within two years transfer of judge to another court shall be exercised by the President of Ukraine on the basis of the submission by the High Council of Justice (Vyshcha Rada Pravosuddia);






8.
judges of the Constitutional Court of Ukraine, appointed before the Law of Ukraine "On Introducing Amendemnts to the Constitution of Ukraine (as to justice)" taking effect, exercise their authority until termination of their authority or dismissal in accordance with the procedure prescribed in Article 1491 of the Constitution of Ukraine and without right to reappointment. Authority of a judge of the Constitutional Court of Ukraine, who as of the day the Law of Ukraine "On Introducing Amendments to the Constitution of Ukraine (as to justice)" taking effect has attained the age of sixty-five, but the decision on his or her dismissal from office has not been taken, are terminated;






9.
the representation of citizens before courts by the public prosecution according  to the law in cases in which proceedings had been initiated prior to the Law of Ukraine "On Introducing Amendments to the Constitution of Ukraine (as to justice)" taking effect, are exercised according to the rules have been effective prior to this Law taking effect, - until rendering the final court decisions that can not be challenged;






10.
the Prosecutor General of Ukraine appointed to the office prior to the Law of Ukraine "On Introducing Amendments to the Constitution of Ukraine (as to justice)" taking effect exercises authority of the Prosecutor General until dismissal under the procedure prescribed by law but no longer within the term for which he or she was appointed, and may not hold the office for two consecutive terms;






11.
in accordance with the sub-paragraph 3 paragraph one Article 131-1 and Article 131-2 of this Constitution representation before the Supreme Court and the courts of cassation shall be exercised exclusively by public prosecutors and advocates as from January 1, 2017; before the appellate courts - as from January 1, 2018; before the first instance courts - as from January 1, 2019.




Representation of bodies of state power and local self-government before courts shall be exercised exclusively by public prosecutors and advocates as from January 1, 2020.


Representation before courts in cases pending prior to the Law of Ukraine "On Introducing Amendments to the Constitution of Ukraine (as to justice)" taking  effect shall be exercised according to the rules have been effective prior to this Law taking effect, - until rendering the final court decisions that cannot be challenged.

